


Exhibit 10.34

 

AMENDED AND RESTATED

 

FIRM CRUDE OIL GATHERING AND
TRANSPORTATION AGREEMENT

 

October 23, 2015

 

MONARCH OIL PIPELINE, LLC

 

“GATHERER”

 

AND

 

JONES ENERGY, LLC

 

“SHIPPER”

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED FIRM CRUDE OIL

GATHERING AND TRANSPORTATION AGREEMENT

 

This Amended and Restated Firm Crude Oil Gathering and Transportation Agreement
(“Agreement”) is made and entered into this 23rd day of October, 2015
(“Effective Date”), by and between Monarch Oil Pipeline, LLC, a Delaware limited
liability company (“Gatherer”) and Jones Energy, LLC, a Texas limited liability
company (“Shipper”).  Gatherer and Shipper are sometimes referred to herein
individually as a “Party” and collectively as, the “Parties.”

 

RECITALS

 

1.                                      Shipper and Gatherer have entered into
the Firm Crude Oil Gathering and Transportation Agreement, dated as of
September 26, 2014 (the “Original Agreement”).

 

2.                                      Shipper holds certain oil and gas leases
located in Lipscomb and Hemphill Counties, Texas (as described on Exhibit A),
and has Crude Oil production therefrom that it desires to have gathered by
pipeline or received at truck unloading terminals by Gatherer.

 

3.                                      Shipper desires Gatherer to design,
newly construct, own, maintain and operate various Crude Oil pipelines,
automated truck unloading facilities, and other related facilities to be located
in Lipscomb and Hemphill Counties, Texas for the purpose of receiving for the
gathering and further handling on a firm basis of Shipper’s Crude Oil located in
the South Lipscomb and Hemphill Areas.  The Parties have executed a Letter of
Intent (“LOI”) dated April 10, 2014, whereby Shipper, in order to provide
Gatherer and/or its Affiliates an incentive to build the facilities, agreed to
dedicate Crude Oil production to Gatherer for pipeline gathering or truck
transportation from the AOD, with such Dedication and AOD defined below in this
Agreement.  Further, Shipper has the right to deliver hereunder Shipper’s Crude
Oil production by truck receipts.  The total acreage dedicated to Gatherer
and/or its affiliates is at least 30,000 acres for a term of ten (10) years. 
Therefore, Shipper hereby agrees to serve as the Anchor Shipper so as to incent
and enable Gatherer to invest the capital and resources in order commence the
design, construction and operation of a new Crude Oil gathering pipeline, truck
unloading facilities, and related facilities as set forth in the LOI.

 

4.                                      The Parties desire to amend and restate
the Original Agreement in its entirety to read as set forth below.

 

AGREEMENT

 

In consideration of the mutual covenants, promises and agreements in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby amend and restate the Original Agreement in its entirety to
read as follows:

 

ARTICLE I
DEFINITIONS

 

1.1                               The following capitalized terms used in this
Agreement and the attached exhibits and schedules shall have the meaning set
forth below:

 

--------------------------------------------------------------------------------


 

“Actual Shipments” means the volumes of Crude Oil that originate at the Central
Receipt Points (CRPs) and are ultimately delivered to the Delivery Point(s) for
the account of Shipper.

 

“Affiliate” means any Person, corporation, partnership, limited partnership,
limited liability company, or other legal entity, whether of a similar or
dissimilar nature, which (i) controls, either directly or indirectly, a Party,
or (ii) is controlled, either directly or indirectly, by such Party, or (iii) is
controlled, either directly or indirectly, by a Person or entity which directly
or indirectly controls such Party.  As used in this definition, “control” means
the ownership of (or the right to exercise or direct) fifty percent (50%) or
more of the voting rights in the appointment of directors of such entity, or
fifty percent (50%) or more of the interests in such entity.

 

“Agreement” has the meaning set forth in the initial paragraph.

 

“Anchor Shipper” means any Person that agrees to be contractually bound to be
the initial or first shipper of Crude Oil on the Facilities upon the completion
of the construction or modification of the Facilities

 

“API Gravity” or “Gravity” means Gravity determined in accordance with the ASTM
International (formerly known as the American Society for Testing and Materials)
(“ASTM”) Designation D-287-82 or the latest revision thereof

 

“Applicable Law” means with respect to any Person, property or matter, any of
the following applicable thereto: any statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, governmental approval, concession,
grant, franchise, license, agreement, directive, ruling, guideline, policy,
requirement or other governmental restriction or any similar form of decision
of, or determination by, or any interpretation, construction or administration
of any of the foregoing, by any Governmental Authority, in each case as amended.

 

“Area of Dedication” or “AOD” means the areas depicted on Exhibit B and
described as: (i) “South Lipscomb” and located in Lipscomb County, Texas and a
two-mile radius surrounding the South Lipscomb Area, (ii) “Hemphill” and located
in Hemphill County, Texas, and a two-mile radius surrounding the Hemphill Area,
and (iii) any part of the Area of Mutual Interest added to the Area of
Dedication pursuant to Section 3.1.1; in each case, from which Shipper’s Crude
Oil is dedicated to this Agreement.  Exhibit B shall be amended from time to
time as agreed by the Parties.

 

“Area of Mutual Interest” or “AMI” means the areas depicted on Exhibit B.

 

“ASME” means American Society of Mechanical Engineers.

 

“ASTM” means ASTM International, formerly known as the American Society for
Testing and Materials.

 

“Barrel” or “bbl” means forty-two (42) gallons of 231 cubic inches per gallon at
60 degrees Fahrenheit (60° F).

 

“BPD” means barrels per day.

 

“BS&W” means basic sediment, water and other impurities.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in the State of Texas are permitted or required to close.

 

“Casey Station” has the meaning set forth in Section 2.1.2.

 

“Central Receipt Points” or “CRPs” means the inlet flange of Gatherer’s
facilities at the receipt points located along the Gathering System for the
purpose of receiving Shipper’s Crude Oil, Casey Station, Osborn Station, and any
other points mutually agreed upon in the future at which Gatherer will receive
Shipper’s Crude Oil.  Prior to the Commencement Date, each CRP shall be equipped
with (i) automated communication equipment to allow for remote monitoring and
control of Gathering System pumps at each such location and (ii) a LACT Unit.
The CRPs are described on Exhibit C-1.

 

“Commencement Date” shall be the Facilities’ in-service date which shall be the
first Day of the Month following the date Gatherer notifies Shipper that
Gatherer has obtained all required operating permits and/or necessary regulatory
approvals, that the required amounts of line and tank fill have been delivered
by Shipper to Gatherer in accordance with Section 4.7 titled Line Fill and Tank
Fill, and that the Facilities are operational to the extent necessary to
commence commercial service with respect to the receipt, gathering,
transportation, storage, handling and delivery of Crude Oil under this
Agreement.

 

“Connection Timing Commitment” has the meaning set forth in Section 4.4.

 

“Crude Oil” means naturally occurring, unrefined petroleum product composed of
hydrocarbon deposits of varying grades.

 

“Day” means a period of twenty-four (24) consecutive hours commencing at
00:00:01 Central Time.

 

“Dedicated Firm Shipper” means a Shipper that has (a) committed all Crude Oil
production from at least 30,000 acres for a term of at least 10 years; and
(b) entered into an Agreement with Gatherer prior to the Commencement Date.

 

“Dedication” means Shipper’s dedication, subject to Article III, to Monarch
and/or its Affiliates, for the Term except and to the extent released hereunder,
of all of Shipper’s recoverable Crude Oil or Shipper’s Affiliate’s recoverable
Crude Oil produced from oil and gas wells located within the Area of Dedication
in which Shipper or its Affiliates now or hereafter owns, controls, acquires,
and has the right to sell, market (as such marketing rights may change from time
to time), or otherwise dispose of and that is not subject to a Prior Dedication
as of the Effective Date (or, for subsequently acquired interests within the
Area of Dedication, that is not subject to a Prior Dedication as of the date of
acquisition).  Shipper agrees that the entirety of Shipper’s Crude Oil subject
to Shipper’s Dedication shall be delivered by Shipper to Monarch and/or its
Affiliates either at the CRP(s) or at the automated truck unloading stations at
the Casey Station where Monarch and/or its Affiliates shall receive the Crude
Oil for its transportation in accordance with this Agreement.

 

“Delivery Point(s)” means the outlet flange of Gatherer’s facilities upstream of
the interconnect with Valero at or near the Valero Piper Station in Lipscomb
County, Texas, the outlet flange of Gatherer’s truck loading and unloading
facilities at Osborn Station, and the outlet flange of Gatherer’s truck loading
and unloading facilities at Casey Station and any other points mutually agreed
upon in the

 

3

--------------------------------------------------------------------------------


 

future at which Gatherer will redeliver Shipper’s Crude Oil.  The Delivery
Point(s) are described on Exhibit C-1.

 

“Disclosing Party” has the meaning set forth in Section 14.1.

 

“Effective Date” has the meaning set forth in the initial paragraph.

 

“Excess Volume” has the meaning set forth in Section 3.3.1.

 

“Expedited Temporary Release” has the meaning set forth in Section 3.1.3(a)ii.

 

“Expedited Temporary Release Period” has the meaning set forth in
Section 3.1.3(a)ii.

 

“Extended Force Majeure Event” has the meaning set forth in Section 3.1.3(b).

 

“Facilities” means Gatherer’s facilities constituting the Gathering System,
Casey Station, the Osborn Station, and Gatherer’s interconnection facilities
with Valero’s facilities at or near the Valero Piper Station in Lipscomb County,
Texas.

 

“Facilities Loss Allowance” shall mean the Facilities’ actual losses due to
evaporation, measurement, or other losses in transit.

 

“Fee(s)” means, collectively, the Gathering Fee, the Priority Capacity Rate, the
Treating Fee and Unloading and Transportation Fee, as applicable.

 

“Force Majeure” has the meaning set forth in Section 11.1.

 

“Gatherer” has the meaning set forth in the initial paragraph.

 

“Gathering Fee” has the meaning set forth in Section 5.1.1.

 

“Gathering System” has the meaning set forth in Section 2.1.1(a).

 

“Governmental Authority” means any court, government (federal, tribal, state,
local, or foreign), department, political subdivision, commission, board,
bureau, agency, official, or other regulatory, administrative, or governmental
authority.

 

“Governmental Authorizations” means any authorization, approval or permit from
any national, regional, state, local or municipal government, or any political
subdivision, agency, commission or authority thereof (including any maritime
authorities, port authority or any quasi-governmental agency) having
jurisdiction over a Party or its Affiliates, the Facilities or any of the
activities contemplated by this Agreement pursuant to this Agreement.

 

“Hemphill Area” means the lands identified on Exhibit B as “Hemphill”.

 

“Initial CRP(s)” means the 120 CRPs identified in Exhibit C-1-A; provided that,
for all purposes herein, each CRP identified on Exhibit C-1-A shall become an
Initial CRP on or before the deadline date applicable to such CRP, as such date
is set forth in the heading row of the table in which such CRP is identified on
Exhibit C-1-A.

 

4

--------------------------------------------------------------------------------


 

“Interruption” and “Curtailment” have the meaning set forth in Section 4.8.1.

 

“LACT Unit” means an oil industry standard lease automated custody transfer unit
comprised of a Coriolis mass measurement meter and BS&W monitor, as well as
other necessary controls.

 

“Line Fill” and “Tank Fill” means the static quantity of Crude Oil needed to
occupy the physical space within the Facilities required for Facilities
operations.

 

“LOI” has the meaning set forth in the second recital.

 

“Losses” means all losses, liabilities, damages, claims, demands, fines,
penalties, costs, or expenses, including reasonable attorneys’ fees and court
costs.

 

“Month” means a calendar month beginning at 12:01 am on the first day of the
calendar month and ending at 12:01 am on the first day of the next calendar
month.

 

“Notice(s)” has the meaning set forth in Section 13.1.

 

“Osborn Station” has the meaning set forth in Section 2.1.3.

 

“Party” or “Parties” has the meaning set forth in the initial paragraph.

 

“Person” shall be broadly interpreted to include, without limitation, any
corporation, company, partnership, trust, governmental authority or individual

 

“Primary Term” has the meaning set forth in Section 6.1.

 

“Priority Capacity” has the meaning set forth in Section 4.8.3.

 

“Priority Capacity Rate” has the meaning set forth in Section 5.1.2.

 

“Prior Dedication” has the meaning set forth in Section 3.1.2.

 

“Proration” has the meaning set forth in Gatherer’s Rules and Regulations.

 

“Prorationed Capacity” has the meaning set forth in Section 4.8.2.

 

“Quality Specifications” has the meaning set forth in Section 7.1.1.

 

“Receiving Facilities” has the meaning set forth in Section 7.1.1.

 

“RFP” means Shipper’s Updated Request for Proposal date February 13, 2014.

 

“RRC” means the Railroad Commission of Texas, or any successor agency.

 

“Rules and Regulations” has the meaning set forth in Section 12.2.

 

“Secondary Term” has the meaning set forth in 6.1.

 

“Shipper” includes the Party that executes the Agreement, and that Party’s
heirs, successors, and assignees.

 

5

--------------------------------------------------------------------------------


 

“Shipper’s Crude Oil” means the Crude Oil produced from oil and gas wells in
which Shipper or its Affiliates owns or controls an interest and has the right
to market.

 

“South Lipscomb Area” means the lands identified on Exhibit B as “South
Lipscomb” and located in Lipscomb and Hemphill Counties, Texas.

 

“Subsequently Acquired Crude Oil” has the meaning set forth in Section 3.1.1(a).

 

“Temporary Release” has the meaning set forth in Section 3.1.3(a).

 

“Term” has the meaning set forth in Section 6.1.

 

“Third Party” means any Person not a Party or an Affiliate of a Party to this
Agreement.

 

“Treating Fee” has the meaning set forth in Section 7.1(a)(3).

 

“Uneconomic” has the meaning set forth in Section 6.2.1.

 

“Unloading and Transportation Fee” has the meaning set forth in Section 5.1.1.

 

“Year” or “year” means any period consisting of 365 consecutive days, commencing
and ending at 7:00 a.m., prevailing Central Time; provided that any year which
contains the date of February 29 will consist of 366 consecutive days.

 

1.2                               Rules of Interpretation.

 

1.2.1                     Unless otherwise specified therein, all terms defined
in this Agreement shall have the defined meanings when used in any certificate
or other document made or delivered pursuant hereto.

 

1.2.2                     As used herein, and in any certificate or other
document made or delivered pursuant hereto, (i) the words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), and
(iii) references to agreements or other contracts shall, unless otherwise
specified, be deemed to refer to such agreements or contracts as amended,
supplemented, restated or otherwise modified from time to time.

 

1.2.3                     The words “hereof”, “herein” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement, and Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

1.2.4                     The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II
CONSTRUCTION AND MAINTENANCE OF FACILITIES

 

2.1                               Construction of the Facilities.  Upon the
Effective Date and subject to obtaining all required permits, consents,
regulatory approval and rights-of-way, Gatherer will at its sole cost and
expense engage in construction of the Facilities as follows:

 

2.1.1                     Gathering System.

 

(a)                                 Pipeline.  Gatherer will design, construct,
own, operate and maintain crude oil pipelines (“Gathering System”) and related
facilities in Lipscomb and Hemphill Counties, Texas to enable Gatherer to gather
Shipper’s Crude Oil produced from the South Lipscomb Area at the CRPs to the
Casey Station.  Gatherer will design, construct, own, operate and maintain a 4”
crude oil pipeline to receive Shipper’s Crude Oil at the Casey Station and
deliver it to the Delivery Point(s).  A map of the Gathering System is attached
hereto as Exhibit C-1.

 

(b)                                 Central Receipt Points.  Gatherer shall
design, construct, own, operate and maintain 120 CRPs “Initial CRPs” and any
additional CRPs as required under the terms of the Agreement, the exact
locations of which shall be determined by Shipper.  Shipper agrees to cause
480-volt electricity to be available at each CRP location. The CRPs are depicted
on Exhibit C-1 and the flow diagram of a typical CRP installation is attached
hereto as Exhibit C-2.

 

2.1.2                     Casey Station.  Gatherer will design, construct, own,
operate and maintain a facility located at the terminus of the Gathering System
in Section 161 in Lipscomb County, Texas (“Casey Station”), consisting of inlet
meters (measuring all Crude Oil entering the Casey Station from the Gathering
System), a minimum of four automated truck loading and unloading facilities, a
minimum of 10,000 BPD of Crude Oil tank storage, vapor recovery equipment, and
subject to the Parties mutually agreeing to a fee, a crude oil heater to be
utilized as necessary in the event Crude Oil is delivered that does not meet the
specifications herein.  The Casey Station flow diagram is attached hereto as
Exhibit C-3.

 

2.1.3                     Osborn Station.  Gatherer will design, construct, own,
operate and maintain a facility located at the terminus of the Gatherer’s
Gathering System at or near the Valero Piper Station in Lipscomb County, Texas
(“Osborn Station”), consisting of inlet meters (measuring all Crude Oil
delivered to Valero Pipeline at the Valero Piper Station from the Gathering
System), a minimum of two automated truck loading and unloading facilities with
LACT measurement units, a minimum of 3,000 BPD of Crude Oil tank storage, vapor
recovery equipment, and subject to the Parties mutually agreeing to a fee, a
crude oil heater to be utilized as necessary in the event Crude Oil is delivered
that does not meet the specifications herein. The Osborn Station flow diagram is
attached hereto as Exhibit C-4.

 

2.2                               Maintenance and Other Operations.

 

2.2.1                     Gatherer shall have the exclusive responsibility,
control and management over the operation, maintenance and repair of the
Facilities.  Gatherer shall perform its obligations

 

7

--------------------------------------------------------------------------------


 

under this Agreement in a good and workmanlike manner, in its judgment as a
reasonably prudent operator, and in conformity with the practices in the
industry and particular circumstances operating in and around the South Lipscomb
Area and Hemphill Area in Texas.

 

2.2.2                     Gatherer may interrupt its performance for a
reasonable period of time for the purpose of making necessary or desirable
inspections, alterations, and repairs (“Maintenance”) and Gatherer shall give
Shipper reasonable Notice of its intention to suspend its performance, except in
cases of emergency where such Notice is impracticable or in cases where the
operations of Shipper will not be affected.  Gatherer shall endeavor to arrange
such interruptions so as to inconvenience Shipper as little as possible.

 

2.2.3                     During any event(s) of Maintenance affecting
Gatherer’s ability to transport Shipper’s Dedication for a period in excess of
seven (7) consecutive Days, such Maintenance shall be deemed an Interruption and
Curtailment event and Shipper shall be released from its obligation hereunder to
deliver the Crude Oil Gatherer at the Receipt Point(s) pursuant to
Section 3.1.3.

 

2.3                               Compliance with Laws — Construction.  Gatherer
represents and warrants that the Facilities have been or will be constructed in
a good and workmanlike manner and in compliance with all federal, state, tribal
and local laws, ordinances, rules, regulations and orders of governmental
authorities with jurisdiction over the Parties and/or Facilities, including
compliance with Department of Transportation regulations regarding pipeline
safety standards found at CFR Title 49 — Transportation, Subchapter D — Pipeline
Safety, Part 195 — Transportation of hazardous Liquids by Pipeline.

 

2.4                               Sale of Gathering System Prior to Completion. 
If Gatherer desires to sell the Gathering System to an unaffiliated third party
prior to its completion, including through a change of control (excepting a
public offering of equity or other ownership by Gatherer), Gatherer will require
the new Gatherer of the Gathering System to assume Gatherer’s obligations under
this Agreement, the LOI and the RFP, along with any agreed-to system plans and
designs.

 

2.5                               Easements Rights-of-Way, And Third Party Well
Connects.

 

2.5.1                     Easements and Rights-of-Way.  To the full extent of
its rights to do so, Shipper hereby assigns and grants to Gatherer the necessary
easements and rights-of-way, including surface locations, on and across the
lands and leases associated with the Dedication hereunder for the purpose of
installing, using, inspecting, repairing, operating, replacing, and removing
Gatherer’s pipelines, meters, and other equipment used or useful in the
performance of this Agreement.  Any property of Gatherer placed in or upon such
lands shall remain the personal property of Gatherer, subject to removal of it
at any time for any reason within a reasonable time after the termination of
this Agreement.  Subject to any mineral or surface lease, or any other
contractual obligations, Gatherer shall enjoy the rights of ingress and egress
across the land and leases of Shipper for the purposes herein.

 

2.5.2                     Third Party Well Connects.  Gatherer shall have the
right to connect Third Party well(s) to any lateral pipeline downstream of the
CRPs, that Gatherer installs originally to connect one of Shipper’s
well(s) hereunder and to commingle Third Party Crude Oil that meets

 

8

--------------------------------------------------------------------------------


 

the quality and other delivery requirements applicable to Shipper’s Crude Oil
hereunder with Shipper’s Crude Oil in such pipeline.  Prior to connecting a
Third Party well to any pipeline lateral installed originally to connect one of
Shipper’s Wells, Gatherer shall determine the capacity of such pipeline lateral
and will refrain from connecting the Third Party well to such lateral if the
connection of the Crude Oil from such Third Party will cause a violation of a
term or condition of this Agreement.

 

2.6                               Intrastate Common Carrier.  Gatherer will
operate the Gathering System to the extent it provides service in intrastate
commerce, as an intrastate common carrier oil pipeline as defined under Texas
law.

 

2.7                               In Service Date.  Gatherer shall use
commercially reasonable efforts to place the Facilities in service by
November 1, 2015.  If the Gathering System is not in service by November 1,
2015, then Shipper shall have the right to contract for alternative
transportation of Shipper’s Crude Oil for consecutive ninety (90) Day periods
until such time as the Facilities are in service, provided that if the
Facilities go in service during one such ninety (90) Day period, Shipper shall
have no obligation to transport Shipper’s Crude Oil on the Facilities until the
expiration of that ninety (90) Day period.

 

ARTICLE III
DEDICATION

 

3.1                               Shipper’s Dedication.  Shipper’s Crude Oil is
dedicated hereunder as set forth in the definition of the term “Dedication” in
Article I, Section 1.1, subject to the terms of this Article III.

 

3.1.1                     Addition to Dedication.

 

(a)         Subsequently Acquired Crude Oil.  If, after the Effective Date,
Shipper acquires any right, title or interest in Crude Oil that is to be
produced from any completed or future well in the Area of Mutual Interest,
Shipper shall promptly give Gatherer written Notice identifying, for any and all
such wells: Shipper’s right, title or interest in such Crude Oil (“Subsequently
Acquired Crude Oil”); the location of the well; the well’s historical production
or estimated future production; the estimated completion date for the well; and
whether the Subsequently Acquired Crude Oil was acquired by Shipper subject to
Prior Dedication.  If the Subsequently Acquired Crude Oil is subject to Prior
Dedication, Shipper shall give Gatherer an additional written Notice no later
than thirty (30) Days preceding the expiration or termination of the term of the
Prior Dedication.

 

i.                  Beginning on the same Day Gatherer receives Notice of the
Subsequently Acquired Crude Oil (or, for Subsequently Acquired Crude Oil subject
to Prior Dedication, on the Day Gatherer receives the additional Notice
preceding the expiration or termination of the term of the Prior Dedication),
and for a period of thirty (30) Days thereafter, Gatherer shall have the option
to include such Subsequently Acquired

 

9

--------------------------------------------------------------------------------

 

Crude Oil to this Agreement for Pipeline Gathering Services; provided, however,
that Gatherer shall have no right to exercise such option if either (A) the
Gathering System does not have sufficient capacity available to provide firm
service for the estimated future production of Crude Oil from the applicable
well or (B) Shipper does not have an available market at the Delivery
Point(s) for all such estimated future production of Crude Oil from the
applicable well, provided that Shipper has exercised commercially reasonable
efforts to obtain a market at the Delivery Point(s).

 

ii.               If Gatherer has the right to exercise such option, Gatherer
must exercise such option by providing Shipper written Notice within the thirty
(30) Day period set forth in Section 3.1.1(a)i.  In Gather’s Notice, Gatherer
must provide to Shipper the date on which Gatherer expects to connect to the
Gathering System the CRP(s) for such Subsequently Acquired Crude Oil.

 

iii.            If Gatherer exercises such option under this Section 3.1.1(a),
then, effective immediately, this Agreement shall be deemed amended to include
(A) to the Dedication, such Subsequently Acquired Crude Oil, (B) to the AOD, the
lands subject to the leases (or other similar rights) in respect of such
Subsequently Acquired Crude Oil, (C) the CRP(s) at which the Subsequently
Acquired Crude Oil will be received by Gatherer, and (D) the Delivery
Point(s) at which the Subsequently Acquired Crude Oil will be delivered by
Gatherer.

 

iv.           Any wells added to the Dedication pursuant to this Section 3.1.1
will be subject to the Connection Timing Commitment as defined in Section 4.4.

 

v.              If the option expires or Gatherer declines to exercise the
option as set forth in this Section 3.1.1(a) such Subsequently Acquired Crude
Oil shall be permanently released from this Agreement and the lands subject to
the lease(s) (or other similar rights) in respect of such Subsequently Acquired
Crude Oil shall be removed and permanently excluded from the AMI and/or AOD, as
applicable; provided that such release, removal and exclusion in respect of such
Subsequently Acquired Crude Oil pursuant to this Section 3.1.1(a)v. does not
affect either Party’s rights in respect of any other Subsequently Acquired Crude
Oil.

 

(b)         Future Expansions.  Subject to Section 3.1.1(a), the AOD shall at
all times include all lands within two (2) miles of any part of the Gathering
System except as otherwise excluded pursuant to Section 3.1.1.  If Gatherer at
any time after the Effective Date expands the Gathering System, then, beginning
on the in-service date of such expansion, the AOD shall be increased to include
all lands within

 

10

--------------------------------------------------------------------------------


 

two (2) miles of any part of such expansion and this Agreement shall be deemed
amended to reflect the increased AOD.

 

3.1.2       Exclusion from Dedication.

 

(a)           The Dedication does not include any Crude Oil that has previously
been dedicated to another pipeline or market prior to the Effective Date (or in
the case of subsequently acquired interests, prior to the date of such
acquisition) (the “Prior Dedication”).  Shipper shall not extend marketing or
transportation agreements governing Crude Oil subject to a Prior
Dedication(s) beyond the end of the longest primary contract term associated
with the transportation and/or marketing of that particular Crude Oil.  Upon
termination of such agreements, all Crude Oil subject to the Prior
Dedication(s) shall be deemed part of Shipper’s Dedication hereunder for the
remaining Term of this Agreement.

 

(b)           If Shipper transfers any right, title, or interest in the
Dedication, such transfer shall be made subject to this Agreement and any such
transfer shall not impair the Dedication herein to Gatherer.  Shipper shall
notify Gatherer of any such transfer within ten (10) Business Days of the
effective date thereof.  Shipper shall notify in writing any transferee that
such acreage remains dedicated to Gatherer pursuant to this Agreement and
Shipper shall ensure that any such transfer is accompanied with appropriate
contractual language requiring the transferee to deliver Crude Oil subject to
the Dedication to Gatherer during the Term of and in accordance with this
Agreement.  Any such transfer or Shipper’s failure to notify Gatherer thereof
shall not impair Gatherer’s rights under this Agreement as against Shipper;
provided that Gatherer shall release and waive any rights under this Agreement
it may have against Shipper if and to the extent the transferee enters into an
agreement with Gatherer on substantially the same terms as those provided herein
in respect of the transferred rights, title or interest in Crude Oil subject to
the Dedication.

 

(c)           If Shipper transfers any right, title, or interest in some, but
not all of the Dedication, in addition to the requirements set forth above, any
right, title, or interest retained by Shipper shall remain subject to this
Agreement and the Dedication, and Shipper’s fees under Article V, shall not be
affected by the transfer.  All of Shipper’s right, title, or interest in Crude
Oil subject to the Dedication will continue to be subject to the Dedication and
the fees in Article V will remain unchanged.

 

(d)           In addition to the audit rights of the Parties in Section 9.4, on
thirty (30) Days prior written Notice, Gatherer shall have the right at its
expense, at reasonable times during business hours on a Business Day, to audit
the books and records of Shipper to the extent necessary to verify the accuracy
of any statement or representation of Shipper related to Shipper’s Dedication,
Prior Dedications or other prior obligations.

 

11

--------------------------------------------------------------------------------


 

3.1.3       Interruption.

 

(a)           Short-Term Interruption — Release from Dedication.  During any
event(s) of Force Majeure as defined in Article XI herein, Prorationed Capacity,
or Interruption and Curtailment affecting Gatherer’s ability to accept Shipper’s
Dedication for a period in excess of seven (7) consecutive Days, Shipper shall
have a temporary release from this Dedication, but only for those Barrels:
(1) not accepted by the Gatherer in its Facilities; or (2) intended for delivery
to the CRPs affected by such Force Majeure, Prorationed Capacity or Interruption
and Curtailment (“Temporary Release”); except that, if the cause of any
event(s) of Force Majeure, Prorationed Capacity, or Interruption and Curtailment
is due solely to the individual or collective gross negligence of Shipper and/or
any Affiliate, agent, or subcontractor thereof, Shipper shall be granted a
Temporary Release, but shall be required to pay Gatherer the fees under
Section 5.1.1 as though the Barrels subject to the Temporary Release constituted
Actual Shipments over and through the Facilities, a notarized accounting of
which shall be provided to Gatherer within fifteen (15) Days of Shipper resuming
deliveries to the Facilities following the end of such Temporary Release.

 

i.              For the duration of any such Temporary Release, Shipper will be
free to dispose of released Crude Oil volumes under other arrangements in
Shipper’s sole discretion, provided that Shipper shall make commercially
reasonable efforts to sell Shipper’s released Crude Oil volumes to the owner of
the pipeline(s) immediately downstream of the Delivery Point(s), and/or its
affiliates.  To the extent Shipper was able to sell Shipper’s released Crude Oil
volumes to the owner of the pipeline(s) immediately downstream of the Delivery
Point(s), and/or its affiliates, Shipper shall resume deliveries of released
Crude Oil volumes to the Facilities no later than the third (3rd) Day following
delivery of Notice by Gatherer stating that the Force Majeure, Prorationed
Capacity, or Interruption and Curtailment has ended and Gatherer is able to
accept delivery of all such released volumes.  For all other temporarily
released volumes, Shipper’s Temporary Release from the Dedication shall end, and
Shipper shall resume deliveries of released Crude Oil volumes to the Facilities,
no later than the first (1st) Day of the fourth (4th) month following delivery
of Notice by Gatherer stating that the Force Majeure, Prorationed Capacity or
Interruption and Curtailment has ended and Gatherer is able to accept delivery
of all such released volumes of Shipper’s Crude Oil.

 

ii.             Notwithstanding the requirements above, Shipper’s Temporary
Release shall commence prior to the expiration of the seven (7) consecutive Day
period if waiting the full seven (7) Days will cause Shipper to shut in
production wells within the AOD and expediting the release is the only way to
avoid the shut in (“Expedited Temporary Release”).  The Expedited Temporary
Release period shall last only until the expiration of the seven (7) Day waiting
period set forth above (“Expedited Temporary Release Period”).  Shipper may sell
its Crude Oil at the affected CRP(s) or at the Casey Station to third-parties
through the end the

 

12

--------------------------------------------------------------------------------


 

Expedited Temporary Release period only.  The provisions in Section 3.1.3(a) 
and 3.1.3(a)(i) above, shall not apply until the Expedited Temporary Release
Period has expired.  Shipper shall provide Notice to Monarch prior to releasing
Shipper’s Crude Oil in an Expedited Temporary Release.  The Notice shall state
that the release meets the criteria of this Sub-Section for an Expedited
Temporary Release.

 

(b)           Long-Term Interruption — Release from Dedication.  Within
twenty-one (21) Days of any event(s) of Force Majeure or Interruption and
Curtailment affecting Gatherer’s ability to accept all or part of the Crude Oil
volumes subject to Shipper’s Dedication, Gatherer shall provide Shipper with
Notice to the extent Gatherer anticipates such event(s) will last longer than
one hundred and eighty (180) Days (the “Extended Force Majeure Event”). 
Gatherer’s notification shall include a good faith estimate of the length of the
Extended Force Majeure Event and when Gatherer anticipates it again will be able
to accept such Crude Oil volumes subject to Shipper’s Dedication.  Shipper and
Gatherer will work together in good faith to find alternative gathering and/or
transportation services for such Crude Oil volumes subject to Shipper’s
Dedication and affected by the Extended Force Majeure Event.  The term of any
such alternative gathering and/or transportation service agreement must end no
later than the first (1st) Day of the second (2nd) full Month following
Gatherer’s notification’s estimated end date for the Extended Force Majeure
Event.

 

3.2          Shipper’s Reservations.  Shipper reserves the following rights: 
(i) to operate the wells producing from the AOD as a reasonably prudent
operator; (ii) to operate separation and tankage facilities on the well sites in
the AOD; (iii) to pool, communitize, or unitize Shipper’s interests in the AOD;
(iv) to use Crude Oil for lease operations (excluding any type of major
secondary or tertiary recovery projects); and (v) to distribute Crude Oil
in-kind to various Third Parties as required by contractual obligations of
Shipper in effect prior to the date hereof (or, for any later acquired
interests, prior to the date of the acquisition), including lessors and royalty
owners as required by the applicable provisions of any such oil and gas lease.

 

3.3          Rights to Unutilized Capacity.

 

3.3.1       Subject to available capacity, Shipper shall have the right during
each Month of the Term, but not the obligation, to ship Shipper’s Crude Oil in
excess of 5,000 BPD (“Excess Volume”) at the Gathering Fee set forth in
Section 5.1.1.  Gatherer agrees to transport such Excess Volume subject to
available capacity and the provisions set forth in Gatherer’s Tariff.

 

3.3.2       Shipper agrees that, to the extent it does not utilize its capacity
in any Month, Gatherer may utilize such unused capacity for the provision of
services to other shippers without impacting the payment or Dedication
obligations of Shipper under this Agreement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IV
GATHERING SERVICES

 

4.1          Pipeline Gathering Service.  Commencing on the Commencement Date,
Shipper shall deliver or cause to be delivered Shipper’s Crude Oil subject to
the Dedication and connected directly to an Initial CRP or future CRP for
pipeline gathering.  Gatherer shall accept delivery of such Shipper’s Crude Oil
as nominated at the CRPs and shall gather such Shipper’s Crude Oil and redeliver
it on a firm basis to the Delivery Point(s), net Shipper’s pro-rata share of the
Facilities Loss Allowance.

 

4.2          Non-Pipeline/Truck Deliveries.

 

(a)           Commencing on the Commencement Date, Shipper shall deliver or
cause to be delivered by means other than through the Gathering System Shipper’s
Crude Oil from the wells listed on Exhibit C-1-B and Exhibit C-1-D to the truck
facilities at the Casey Station or the Osborn Station, as applicable.  Further,
Shipper has the right to deliver Shipper’s Crude Oil by truck receipts from the
North Lipscomb or other areas to the truck facilities at the Casey Station or
the Osborn Station, as applicable, and Gatherer shall unload and accept into its
Facilities at the Casey Station or the Osborn Station, as applicable, for
Shipper’s account all of such Shipper’s Crude Oil pursuant to the terms and
conditions herein; provided that Gatherer shall (i) not later than one hundred
twenty (120) Days after receiving written notice from Shipper therefor, connect
all wells listed on Exhibit C-1-D as CRPs for gathering services hereunder in
accordance with Section 4.1, and (ii) not later than five (5) Business Days
after Gatherer’s receipt of the notice described in the preceding clause (i),
commence the acquisition process for any and all ROWs that Gatherer reasonably
believes are necessary to connect such wells within such one hundred twenty
(120) Day period; and provided further that Shipper’s obligation to deliver or
cause to be delivered by means other than through the Gathering System Shipper’s
Crude Oil from the wells listed on Exhibit C-1-D to the truck facilities at the
Casey Station or the Osborn Station, as applicable, shall cease after such wells
are connected directly to a CRP for pipeline gathering and Gatherer has
commenced receipts of Shipper’s Crude Oil from such wells by pipeline gathering
service pursuant to Section 4.1.  Gatherer will redeliver such Shipper’s Crude
Oil at the Delivery Point(s), net Shipper’s pro-rata share of the Facilities
Loss Allowance.

 

(b)           Commencing on the Commencement Date, Gatherer shall load and
receive or cause to be loaded and received by truck(s) all of Shipper’s Crude
Oil produced from the wells listed on Exhibit C-1-C and Exhibit C-1-A and shall
transport and deliver by truck such Shipper’s Crude Oil to the truck facilities
at the Casey Station or the Osborn Station, as applicable, and Gatherer shall
unload, receive and accept into its Facilities at the Casey Station or Osborn
Station, as applicable, for Shipper’s account all of such Shipper’s Crude Oil
pursuant to the terms and conditions herein; provided that Gatherer’s obligation
to receive or cause to be received by truck(s) any of Shipper’s Crude Oil
produced from a well listed on Exhibit C-1-A shall cease after such well is
connected directly to a CRP for pipeline gathering and Gatherer has commenced
receipts of Shipper’s Crude Oil from such well by pipeline gathering service
pursuant to Section 4.1.  Gatherer will redeliver such Shipper’s Crude Oil at
the Delivery Point(s), net Shipper’s pro-rata share of the Facilities Loss
Allowance.  Gatherer shall bear all costs of the loading, trucking, and
unloading services provided under this Section 4.2(b).

 

4.3          Gatherer’s Capacity Obligation.  In consideration of Shipper’s
commitments herein, for the Primary Term of the Agreement, Gatherer will make
available capacity of 5,000 BPD to the Valero

 

14

--------------------------------------------------------------------------------


 

Piper Station Delivery Point; provided that after the first five (5) years of
the Primary Term, Gatherer will adjust the available capacity annually based on
120% of Shipper’s deliveries of Barrels of Crude Oil to the Gathering System
averaged for the immediate prior calendar year; and further provided that
Gatherer will only make an upward adjustment if sufficient firm capacity is
available to accommodate such adjustment.

 

4.4          Future Newly-Drilled Well Connections.  Gatherer agrees to connect
to the Gathering System any future newly-drilled wells subject to the Dedication
and drilled by Shipper within the South Lipscomb Area and located within one
(1) mile of the Gathering System within five (5) days of completion of any such
well and prior to first production, subject to events of Force Majeure (the
“Connection Timing Commitment”).  The Connection Timing Commitment will only
apply to wells for which Shipper notifies Gatherer of the completion date at
least forty-five (45) Days in advance of completion.  In the event that Shipper
does not notify Gatherer at least forty-five (45) Days in advance of the
completion date for a well, then Gatherer will commit to connecting the new well
within forty-five (45) Days of receiving the Notice from Shipper.  Gatherer may,
in its sole discretion, connect any future newly-drilled well subject to the
Dedication and located further than one (1) mile from the Gathering System (or
receive by truck Shipper’s Crude Oil produced from such well and transport and
deliver such Shipper’s Crude Oil at its own expense as provided in
Section 4.2(b)) in which case Exhibit C-1-A or Exhibit C-1-C, as applicable,
shall be amended to include such well location; provided that Gatherer has no
obligation to connect or receive from such well as set forth above in this
sentence; and provided further that if Gatherer elects not to connect or receive
from such well as set forth above in this sentence, then the Parties may
negotiate in order to attempt to reach mutually agreeable terms to connect such
well under an alternate fee structure and the Parties will amend this Agreement
to memorialize any such agreement.  If the Parties are unable to mutually agree
on terms to connect any future newly-drilled well located in the AOD and subject
to the Dedication in accordance with the foregoing, then Shipper shall deliver
Shipper’s Crude Oil produced from such well to the Casey Station or the Osborn
Station, as applicable, by means other than through the Gathering System for
further transportation on facilities owned and operated by Gatherer and/or its
Affiliates.

 

4.5          Third Party Gathering.  Subject to Gatherer’s commitment to gather
and accept delivery of all of Shipper’s Crude Oil as described in Section 4.1
and Section 4.2 on a firm basis, Gatherer may receive into and utilize the
Facilities, including the Gathering System and truck unloading facilities, for
gathering, transportation and storage of Crude Oil produced by Third Parties
and, subject to Section 4.6, such Crude Oil may be commingled with Shipper’s
Crude Oil.

 

4.6          Quality Management.  As provided in Section 4.5, Shipper
acknowledges that Shipper’s Crude Oil may be commingled with other Crude Oil
produced by Third Parties and that the Crude Oil delivered by Gatherer at the
Delivery Point(s) will not necessarily be the identical Crude Oil delivered by
Shipper to Gatherer hereunder.  If Shipper’s Crude Oil is commingled in the
Facilities with Crude Oil belonging to Third Parties, then the quality Shipper’s
Crude Oil and any Third Party Crude Oil gathered and transported on the
Facilities will be determined and settled in accordance with Gatherer’s Quality
Bank Policy, as may be amended from time to time, and attached as Exhibit F.

 

4.7          Line Fill and Tank Fill.  Shipper agrees to provide its pro rata
share of Barrels of Crude Oil for Line Fill and Tank Fill required for operation
of the Gathering System, Casey Station, Osborn

 

15

--------------------------------------------------------------------------------


 

Station and the Valero Piper Station interconnect.  Should Gatherer begin
gathering or transporting Third Party Crude Oil through the Facilities, it shall
provide a quarterly credit for Shipper’s account for that proportionate quantity
of Crude Oil attributable to such Third Party’s pro rata share of Line Fill and
Tank Fill.  At any time there is no Third Party Crude Oil gathered and
transported through the Facilities, Shipper will once again provide its pro rata
share of the necessary operational Line Fill and Tank Fill to the Facilities. 
Crude Oil furnished for Line Fill and Tank Fill by Shipper may be withdrawn from
the Gathering System only after (i) expiration or termination of this Agreement,
(ii) Shipper inventory balances have been reconciled between Gatherer and
Shipper, and (iii) all fees due and payable to Gatherer by Shipper have been
fully and finally paid.  Gatherer shall have a reasonable period of time after
satisfaction of the above in which to complete administrative and operational
requirements incident to Shipper’s withdrawal of the Crude Oil.  Any losses to
Line Fill and/or Tank Fill due to evaporation, measurement or other losses in
transit shall be subject to allocation among all Shippers on a pro rata basis
but any individual Shipper’s allocation during a Month shall never exceed 0.2%
of that Shipper’s Line Fill or Tank Fill, as applicable.

 

4.8          Interruption, Curtailment and Proration.

 

4.8.1       Gatherer may “Interrupt” or “Curtail”, meaning respectively to stop
or reduce transportation service to Shipper and third party shippers for such
periods of time as it may reasonably require for the purpose of effecting or
allowing any repairs, maintenance, replacement, upgrading or other work related
to the Facilities, or upstream/downstream facilities in circumstances which do
not constitute Force Majeure.  If such Interruption or Curtailment is due to a
planned outage, Gatherer shall give Shipper prior notice of such Interruption or
Curtailment as soon as reasonably possible.  If such Interruption or Curtailment
is unforeseen, Gatherer shall give Shipper notice of such Interruption and
Curtailment as soon as reasonably possible.  Gatherer shall use reasonable
commercial efforts to minimize the extent and duration of any Interruption or
Curtailment and the impact of such Interruption or Curtailment on the operation
of the Facilities.

 

4.8.2      Gatherer will follow a Proration policy as set forth in the Rules and
Regulations when the amount of Crude Oil nominations properly submitted by all
system shippers exceeds the Gathering System’s capacity for a given Month.  The
capacity available for service during the Month of allocation (design capacity
less any reduction in capacity because of Interruption and Curtailment or Force
Majeure as defined herein) is the “Prorationed Capacity”.

 

4.8.3       Gatherer will maintain ninety percent (90%) of the Prorationed
Capacity for a Dedicated Firm Shipper (“Priority Capacity”).  Shipper is
eligible to make a Priority Capacity election should the Facilities enter into a
period of Proration.  Subject to reduced capacity (as a result of, for
example, Interruption or Curtailment or Force Majeure), Priority Capacity will
be available to Shipper during periods of proration.  Shipper may elect and
secure Priority Capacity by paying the “Priority Capacity Rate”.  In the event
that the Prorationed Capacity is less than design capacity (as a result of, for
example, Interruption or Curtailment or Force Majeure), the Priority Capacity
available for each Dedicated Firm Shipper will be allocated pro rata in
accordance with each Dedicated Firm Shipper’s respective committed volume.

 

16

--------------------------------------------------------------------------------


 

4.8.4      A “Curtailment” or “Curtailment event” does not include Shipper’s
Default or an inability to receive Crude Oil by any entity not an Affiliate of
Gatherer downstream of the Delivery Point(s) for any reason.

 

4.9          Nominations.  All nominations by Shipper shall state the volume of
Shipper’s Crude Oil, to be delivered to the Gathering System Delivery
Point(s) and the trucking Delivery Point(s).  Shipper will submit Monthly
nomination quantities to be delivered at the Delivery Point(s) stated in Barrels
for each Month not later than the 20th Day of the Month prior to the delivery
Month; provided that, when the 20th day of the Month falls on a weekend or
holiday, nominations will be required on the immediately preceding workday. 
Once nominated by Shipper for the Month, Shipper may change the nomination
quantity at any Receipt Point or Delivery Point by submitting a revised
nomination quantity no later than 11:30 a.m., Central Time, on the business day
prior to the Day such revised quantity is to be effective.  Further, Shipper
shall use the nomination procedure and process set forth in the applicable
Rules and Regulations in the Tariff filed with the RRC, or other governmental
entity having jurisdiction over the rules and terms and conditions of service of
Gatherer.  If Gatherer incurs any fees, fines, penalties or other action that
adversely affects Gatherer due to Shipper’s failure to nominate or comply with
the requirements of the Receiving Facilities, then Gatherer has the right to
suspend its performance hereunder for those deliveries of Crude Oil that are
causing such fees, fines, penalties or action, and Shipper shall pay, or
reimburse Gatherer for any expense it incurs plus a reasonable amount for
overhead, for such fees, fines, penalties or the action.

 

4.10        Allocation of Deliveries.  Shipper and each Third Party shipper will
have allocated to it at the Delivery Point(s) on a Monthly basis Actual
Shipments based upon the total number of Barrels delivered to all CRP’s by that
respective Shipper or Third Party shipper as a percentage of the total number of
Barrels delivered to all CRP’s by the Shipper and all Third Party shippers, and
such allocation of the Actual Shipments will be net of Shipper’s or Third Party
shippers’ pro-rata share of the Facilities Loss Allowance.  Further, Shipper’s
Actual Shipments will be allocated back to individual CRP’s based upon the
number of Barrels delivered to each CRP as a percentage of the total number of
Barrels delivered to all CRP’s by the Shipper and all Third Party shippers, net
of Shipper’s pro-rata share of Facilities Loss Allowance.

 

4.11        Storage.  This Agreement does not govern any commercial storage
services.  Gatherer has working tanks that are needed by Gatherer to transport
Crude Oil, but has no other tanks and, therefore, does not have facilities for
rendering, nor does it offer, a commercial storage service.  Gatherer will use
its operational storage facilities, as necessary, to manage the Gathering System
and Facilities to allow for the gathering and transportation of Shipper’s Crude
Oil pursuant to Shipper’s confirmed nominations for transportation to the
Delivery Point(s).  Gatherer will not accept for gathering or transportation any
Crude Oil volumes for which Shipper has not made the necessary arrangements for
shipment beyond the Delivery Point(s) or has not provided the necessary
facilities for receiving said Crude Oil as it arrives at the Delivery Point(s). 
Provisions for storage during transit in facilities furnished by Shipper at
points on Gatherer’s system will be permitted to the extent authorized by
Gatherer.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V
FEES

 

5.1          Fees.

 

5.1.1       Dedicated Firm Shipper Fee:  For each Barrel of Crude Oil delivered
by Shipper, a Dedicated Firm Shipper, to Gatherer hereunder, Shipper shall pay
Gatherer, as applicable, either (i) a fee (“Gathering Fee”) of $2.10 per Barrel
to the extent such Shipper’s Crude Oil is either (a) delivered to Gatherer at a
CRP for transportation to the Delivery Point(s) on the Gathering System,
(b) loaded and received by Gatherer as truck receipts at any of Shipper’s wells
and trucked by Gatherer pursuant to Section 4.2(b), or (c) delivered to Gatherer
as truck receipts from any well identified on Exhibit C-1-D for transportation
to the Delivery Point(s) on the Gathering System, or (ii) a fee (“Unloading and
Transportation Fee”) of $1.00 per Barrel to the extent such Shipper’s Crude Oil
is delivered by Shipper pursuant to Section 4.2(a) (unless
Section 5.1.1(i)(c) is applicable to such Shipper’s Crude Oil) to Gatherer at
Gatherer’s truck Loading/Unloading Facilities at the Casey Station or the Osborn
Station, as applicable, for transportation to the Delivery Point(s).

 

5.1.2       Priority Capacity Rate: If Shipper elects Priority Capacity under
Section 4.8.3, then, for each Barrel of Crude Oil delivered by Shipper to
Gatherer hereunder, Shipper shall pay Gatherer, as applicable, a fee of either
(individually or together, the “Priority Capacity Rate”) (i) $2.11 per Barrel
for any of Shipper’s Crude Oil that is either (a) delivered to Gatherer at a CRP
for transportation to the Delivery Point(s) on the Gathering System, (b) loaded
and received by Gatherer as truck receipts at any of Shipper’s wells and trucked
by Gatherer pursuant to Section 4.2(b), or (c) delivered to Gatherer as truck
receipts from any well identified on Exhibit C-1-D for transportation to the
Delivery Point(s) on the Gathering System, or (ii) $1.01 per Barrel for any of
Shipper’s Crude Oil delivered by Shipper pursuant to Section 4.2(a) (unless
Section 5.1.2(i)(c) is applicable to such Shipper’s Crude Oil) to Gatherer at
Gatherer’s truck Loading/Unloading Facilities at the Casey Station or the Osborn
Station, as applicable, for transportation to the Delivery Point(s).

 

5.1.3       Treating Fee:  As defined in Section 7.1(a)(3), a Treating Fee shall
be mutually agreed to by the Parties, when and if necessary.

 

5.2          Annual Fee Adjustment.  Gatherer shall have the right to adjust all
rates and fees set forth in this Agreement on an annual basis, including without
limitation the Gathering Fee, the Priority Capacity Rate, the Unloading and
Transportation Fee and the Treating Fee, each July 1 in accordance with FERC
indexing methodology as described in 18 C.F.R. § 342.3, subject to the following
qualifications.  In a given index year (July 1 through June 30), Gatherer’s
maximum annual fee adjustment shall be the lesser of (a) the generally
applicable index adjustment as published by FERC for that given index year and
(b) three percent (3%).  In the event that application of the generally
applicable index adjustment as published by FERC for a given index year would
result in a rate decrease, Gatherer shall not be required to decrease its rates
by more than three percent (3%).  Any such rate adjustment shall be prorated for
the first index year Gatherer is in service by multiplying (i) the lesser of the
index adjustment or three percent (3%) by (ii) a fraction, the numerator of
which is the number of Days between the Commencement Date and June 30 of the
index year and the denominator of which is 365.  The Gathering Fee, the Priority
Capacity Rate and the Unloading and Transportation Fee shall never be lower than
the rate agreed to in this Agreement.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI
TERM

 

6.1          Term.  This Agreement shall commence on the Effective Date and
continue in effect for a period of ten (10) years (“Primary Term”).  Thereafter,
the Agreement shall automatically renew for consecutive one year periods (each,
a “Secondary Term” and together with the Primary Term, the “Term”).  Either
Party may terminate this Agreement by written Notice to the other Party one
(1) year prior to expiration of the Primary Term or any Secondary Term.

 

6.2          Uneconomic Operation.

 

6.2.1       Gatherer reserves the right, on a not unduly discriminatory or
preferential basis, to reject or seek renegotiation of the terms under which
Gatherer shall continue the gathering of Shipper’s Crude Oil on the Facilities
should Gatherer determine that gathering Shipper’s Crude Oil at any CRP becomes
Uneconomic because of insufficient volume, or if all or part of Gatherer’s
Facilities receiving Shipper’s Crude Oil becomes Uneconomic to operate,
maintain, or repair because of the delivery of insufficient volumes of Shipper’s
Crude Oil.  Gatherer has the right to deem a CRP and any associated part of the
Facilities “Uneconomic” if the average BPD over a ninety (90) Day period at a
particular CRP is less than twenty (20) BPD for a CRP with one production well
behind such CRP and thirty (30) BPD for a CRP with more than one production well
behind such CRP; provided, however, that no Initial CRP or any part of the
Facilities connecting the Initial CRPs to the Delivery Point(s) as of the
Commencement Date, as such Facilities and Initial CRPs are set forth on
Exhibit C-1, shall ever be deemed Uneconomic during the Primary Term. In the
event of a CRP or part of the Facilities being declared Uneconomic, Gatherer
shall have the right to suspend receipt of Shipper’s Crude Oil at that CRP or
part of the Facilities, without liability as long as such condition exists, by
giving Shipper ninety (90) Days advance written Notice of such suspension. 
During the ninety (90) Day Notice period, the Parties agree to meet to discuss
and negotiate in good faith new terms for the applicable CRP or part of the
Facilities under which Gatherer would continue to gather Shipper’s Crude Oil for
transportation on the Facilities.  If the Parties are unable to reach agreement
as to a remedy to such condition within thirty (30) Days of the end of the
Notice period, either Shipper or Gatherer may cause the CRP(s) or part(s) of the
Facilities in question and any part of the Dedication intended for delivery to
such CRP(s) or part(s) of the Facilities shall be permanently released from this
Agreement.

 

6.2.2       During any Secondary Term, in the event Gatherer declares all or
part of Gatherer’s Facilities Uneconomic, Gatherer shall have the right to
suspend operations of the Facilities or the affected part thereof without
liability as long as such condition exists by providing Shipper with ninety (90)
Days advance written Notice of the suspension.  The Parties agree to meet within
fifteen (15) Days after receipt of such Notice to discuss and negotiate in good
faith alternative terms to remedy such Uneconomic Facilities condition.  If the
Parties are unable to reach agreement as to a remedy to such condition within
thirty (30) Days of the end of the Notice period, Gatherer may elect to
terminate gathering operations with respect to all of its Facilities if it has
been declared Uneconomic or such part as has been declared Uneconomic and shall
provide Shipper thirty (30) Days prior written Notice of its intent to terminate
such

 

19

--------------------------------------------------------------------------------

 

operations.  If Gatherer terminates all or part of its gathering operations
pursuant to this Sub-Section, either Shipper or Gatherer shall have the right to
and may so cause the Dedication impacted by such termination to be permanently
released from this Agreement.

 

6.2.3                     Notwithstanding anything to the contrary in
Section 6.2.1 or Section 6.2.2, Gatherer shall have the right to take a LACT
unit out of service at a particular CRP and remove such CRP from this Agreement
if the average BPD over a ninety (90) Day period at such CRP is less than ten
(10) BPD.  For any such LACT unit taken out of service pursuant to this
Section 6.2.3, Gatherer shall cause, at Gatherer’s sole cost and expense, trucks
to load and receive all of Shipper’s Crude Oil produced from the well(s) behind
such CRP, transport by truck such Shipper’s Crude Oil from such well(s), and
deliver such Shipper’s Crude Oil to the truck Facilities at the Casey Station or
the Osborn Station, as applicable; and Gatherer shall unload, receive and accept
into its Facilities at the Casey Station or Osborn Station for Shipper’s account
all of such Shipper’s Crude Oil pursuant to the terms and conditions of this
Agreement.  Promptly after removing any such CRP in accordance with this
Section 6.2.3, Gatherer shall amend Exhibit C-1-A and Exhibit C-1-C to reflect
the removal of such CRP and the addition of such well(s) to Monarch’s
obligations hereunder for trucking Shipper’s Crude Oil to the Casey Station or
the Osborn Station, as applicable.

 

ARTICLE VII
QUALITY

 

7.1                               Quality.

 

(a)                                 Quality Specifications.  Shipper warrants
that Shipper’s Crude Oil is of a quality acceptable to each of the receiving
facilities immediately downstream of the Delivery Point(s) (“Receiving
Facilities”), in its natural produced state after normal oilfield lease
operations and commercially free of dirt, sediment and chemicals foreign to
virgin Crude Oil, including, but not limited to, chlorinated and/or oxygenated
hydrocarbons, lead and hazardous or industrial wastes.  Notwithstanding the
foregoing, Gatherer shall have the right, without prejudice to any other remedy
available to Gatherer, to reject any of Crude Oil that fails to meet the Quality
Specifications (“out of spec”), even after delivery to Gatherer, and to
discontinue accepting Shipper’s Crude Oil for so long as such conditions exist. 
Any acceptance by Gatherer of out of spec Crude Oil in one instance shall not be
deemed as a waiver by Gatherer to reject out of spec Crude Oil at a later time. 
Shipper shall be liable for and shall indemnify Gatherer and hold it harmless
against all direct costs and Losses (including loss of revenues) incurred by
Gatherer for damage to Gatherer’s Facilities or Third Party Crude Oil caused by
Shipper delivering Crude Oil failing to meet the Quality Specifications or for
introduction of contaminates into the Gathering System, which may include costs
associated with draining the Gathering System facilities, decontaminating the
Gathering System facilities, and refilling it with Line Fill and associated loss
of revenues.  In addition, Shipper warrants that Shipper’s Crude Oil:

 

(1) shall contain less than 0.4% sulfur by weight ;

 

20

--------------------------------------------------------------------------------


 

(2) shall be of an API Gravity not to exceed 60º when corrected to 60º
Fahrenheit;

 

(3) shall not contain more than 1% by volume basic sediment and water (“BS&W”)
and other impurities, or on an individual basis, water shall not be more than
0.3% by volume and basic sediment shall not be more than 0.7% by volume as
determined by the average of representative samples.  Should any of Shipper’s
Crude Oil fail to meet the BS&W and Gatherer has the facilities to provide
treatment service for BS&W, Shipper shall pay Gatherer a fee (“Treating Fee”),
as may be mutually agreed by the Parties, and Gatherer shall treat Shipper’s
Crude Oil to bring it into compliance with the BS&W.

 

All specifications set forth in this Section 7.1 (a) are referred to as, the
“Quality Specifications”.

 

(b)                                 Cooperation with Connecting Carriers. 
Gatherer will work with connecting carriers regarding Gatherer’s quality
specifications and will advise such connecting carriers that any Crude Oil found
to be a detriment to Gatherer’s System and requirements will be rejected by
Gatherer and prevented from further transportation on Gatherer’s System.

 

7.2                               Specifications as to Quality Delivered. 
Gatherer warrants that the commingled Crude Oil in the Gathering System common
stream at the Delivery Point(s) shall not exceed an API Gravity of the lesser of
(x) 47.9 or (y) the maximum API gravity requirements of the Receiving
Facilities.

 

ARTICLE VIII
MEASUREMENT

 

8.1                               Measurement.  All measurements hereunder shall
be made from by Coriolis mass measurement meters.  All measurements and tests
shall be made in accordance with the latest ASTM or ASME-API (Petroleum PD Meter
Code) published methods then in effect, whichever apply.  Volume and gravity
shall be adjusted to 60º Fahrenheit by the use of Table 6A and 5A of the
Petroleum Measurement Tables ASTM Designation D1250 in their latest revision. 
Full deduction for all free water and BS&W content shall be made according to
the API/ASTM Standard Method then in effect.  Either Party shall have the right
to have a representative witness all gauges, tests and measurements.  Except for
arithmetic errors, in the absence of the other Party’s representative, such
gauges, tests and measurements shall be deemed to be correct.  If Shipper
desires to use Gatherer’s measurement reports or data to satisfy Shipper’s
reporting requirements to any regulatory agency, Shipper is responsible for
obtaining any license, permission, or any other authorization necessary for
Shipper to use such measurement, and Shipper acknowledges that it is using such
reports or data solely at its own risk.

 

ARTICLE IX
BILLING AND PAYMENT

 

9.1                               Billing.  On or before the 15th day of the
month, Gatherer shall bill Shipper each month for the Fees for gathering and
unloading services provided hereunder during the previous month.  Payment shall
be due within ten (15) days of the invoice date.  In the event actual
measurements of

 

21

--------------------------------------------------------------------------------


 

quantities of Shipper’s Crude Oil are unavailable in any month of service,
Gatherer may invoice Shipper based on estimated quantities, which shall be
corrected to actual quantities once such actual quantities are available.

 

9.2                               Late Payments.  Late payments shall accrue
interest at the rate of 1.5% per month, or if such interest rate exceeds the
maximum rate allowed by law, then the maximum rate allowed by law will be used. 
In the event a payment is late by more than sixty (60) days, Gatherer may
withhold from delivery Crude Oil volumes of equal value (in US Dollars) to the
Dollar amount of the late payment (plus accrued interest) until payment of the
late Fees has been made.  Payments received by Gatherer from Shipper shall be
attributed to the earliest unpaid invoice issued to Shipper; provided, however,
that such payments shall not be attributed to any amounts disputed subject to
Section 9.3.

 

9.3                               Dispute.  If Shipper, in good faith, disputes
the amount of any such invoice or any part thereof, Shipper will pay such amount
as it concedes to be correct.  If Shipper disputes the amount due, it must
provide supporting documentation acceptable in industry practice to support the
amount disputed within 10 Days of the date of such invoice.  If the Parties are
unable to resolve such dispute, either Party may pursue any remedy available at
law or in equity to enforce its rights under this Agreement.

 

9.4                               Audit.  A Party shall have the right, at its
own expense, upon reasonable Notice and at reasonable times, to examine and
audit and to obtain copies of the relevant portion of the books, records, and
telephone recordings of the other Party to the extent reasonably necessary to
verify the accuracy of any statement, charge, payment, or computation made under
this Agreement.  This right to examine, audit, and to obtain copies shall not be
available with respect to proprietary information not directly relevant to
transactions under this Agreement.  All invoices and billings shall be
conclusively presumed final and accurate and all associated claims for
underpayments or overpayments shall be deemed waived unless such invoices or
billings are objected to in writing, with adequate explanation and
documentation, within the 24 month period following the month of Crude Oil
delivery at the Delivery Point(s).  All retroactive adjustments shall be paid in
full by the Party owing payment within 30 Days of Notice substantiating such
inaccuracy.

 

9.5                               Adequate Assurance.  If at any time Shipper
assigns the Agreement in connection with the sale of all or substantially all of
its assets, or in connection with a merger, consolidation, or other
reorganization, at the time of and following such assignment, by Notice to
Shipper, Gatherer may require any of the following (individually and
collectively, “Adequate Assurance”) prior to Gatherer’s obligation to continue
to provide services hereunder:  (1) prepayment of estimated Fees to be held by
Gatherer without interest accruing thereon in advance of a delivery month; (2) a
cash deposit in an amount satisfactory to Gatherer; (3) a letter of credit at
Shipper’s expense in an amount and from a financial institution satisfactory to
Gatherer; or (4) a guaranty in an amount and from a third party acceptable to
Gatherer.  Shipper shall provide such Adequate Assurance within two (2) Business
Days of demand therefore.

 

9.6                               Events of Default.  A Party becomes a
“Defaulting Party” and the following actions shall constitute “Default” if the
Defaulting Party shall (i) make an assignment or any general arrangement for the
benefit of creditors; (ii) file a petition or otherwise commence, authorize, or
acquiesce in the commencement of a proceeding or case under any bankruptcy or
similar law for the protection of creditors or have such petition filed or
proceeding commenced against it; (iii) otherwise become bankrupt

 

22

--------------------------------------------------------------------------------


 

or insolvent (howsoever evidenced); (iv) be unable to pay its debts as they fall
due; (v) have a receiver, provisional liquidator, conservator, custodian,
trustee or other similar official appointed with respect to it or substantially
all of its assets; or (vi) consolidate or amalgamate with, or merge with or
into, or transfer all or substantially all of its assets to another entity and,
at the time of such consolidation, amalgamation, merger or transfer, the
resulting, surviving or transferee entity fails to assume all of the obligations
of the Defaulting Party under this Agreement by operation of law or pursuant to
an agreement reasonably satisfactory to the other Party (“Non-Defaulting
Party”), then the Non-Defaulting Party, in addition to any and all other
remedies available hereunder or pursuant to law, shall have at its sole election
and upon Notice thereof to the Defaulting Party, the right to immediately
withhold, refuse or suspend performance hereunder and the right to terminate
this Agreement by designating in any such Notice the effective date of
termination (which effective date of termination shall not be earlier than the
Day such Notice is given and not later than 20 Days after such Notice is given).

 

ARTICLE X
TAXES, LIABILITY AND WARRANTIES

 

10.1                        Taxes.  Shipper shall pay or cause to be paid, and
agrees to indemnify and hold harmless Gatherer from and against the payment of,
all excise, gross production, severance, sales, occupation, and all other taxes,
charges, or impositions of every kind and character required by statute or by
any Governmental Authority with respect to Shipper’s Crude Oil (other than
margin or franchise taxes or taxes imposed upon income, profits or gains of
Gatherer) and the handling thereof prior to receipt thereof by Gatherer at the
CRPs.  Gatherer shall pay or cause to be paid all taxes and assessments, if any,
imposed upon Gatherer for the activity of gathering of Shipper’s Crude Oil after
receipt and prior to redelivery thereof by Gatherer at the Delivery Point(s). 
Neither Party shall be responsible or liable for any taxes or other statutory
charges levied or assessed against the facilities of the other Party used for
the purpose of carrying out the provisions of this Agreement.  Shipper shall
account for and remit all royalties, overrides, and other sums due by Shipper to
the owners of the minerals, royalties and other interests in the Crude Oil. 
Shipper shall indemnify and save Gatherer harmless from and against all loss,
cost, damage, and expense of every character and in kind resulting from any
adverse Third Party or Shipper Affiliate claims in respect of royalties, taxes,
payments or other charges due on Shipper’s Crude Oil, and Gatherer has the right
to suspend its receipt of any of Shipper’s Crude Oil subject to such claims
until such claims are resolved to Gatherer’s satisfaction.

 

10.2                        Title.  Shipper warrants that it controls or has the
right to market the interest in Shipper’s Crude Oil and has the right to ship
and/or market Shipper’s Crude Oil free from all liens and adverse claims of
title.  Gatherer has the right to suspend its receipt of any of Shipper’s Crude
Oil subject to any title claims until they are resolved to Gatherer’s
satisfaction

 

10.3                        Control and Possession.  As between the Parties,
Shipper shall be deemed to be in exclusive control and possession of Shipper’s
Crude Oil and responsible for any damage or injury caused thereby prior to the
time Shipper’s Crude Oil shall have been delivered to Gatherer at the CRPs, and
after the time Shipper’s Crude Oil is redelivered to Shipper at the Delivery
Point(s).  After delivery of Shipper’s Crude Oil to Gatherer at the CRPs,
Gatherer shall be deemed to be in exclusive control and possession thereof and
responsible for any injury or damage caused thereby until the Crude Oil is
redelivered to Shipper at the Delivery Point(s).

 

23

--------------------------------------------------------------------------------


 

10.4                        Indemnity.  Shipper agrees to indemnify, defend, and
hold harmless Gatherer from any and all Losses arising from or out of personal
injury or property damage attributable to Shipper’s Crude Oil when Shipper shall
be deemed to be in control and possession of Shipper’s Crude Oil as provided in
Section 10.3.  Gatherer agrees to indemnify, defend, and hold harmless Shipper
from all Losses arising from or out of personal injury or property damage
attributable to Shipper’s Crude Oil when Gatherer shall be deemed to be in
control and possession of Shipper’s Crude Oil as provided in Section 10.3.  THE
INDEMNITIES SET FORTH IN THIS SECTION 10.4 ARE TO BE CONSTRUED WITHOUT REGARD TO
THE CAUSES THEREOF, INCLUDING THE NEGLIGENCE OF ANY INDEMNIFIED PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR PASSIVE, OR THE
STRICT LIABILITY OF ANY INDEMNIFIED PARTY OR OTHER PERSON.  Each Party agrees
that its voluntary and mutual indemnity agreement will be supported by insurance
and that such insurance shall not be deemed to be a cap on liability.

 

10.5                        Disclaimer of Damages.  A PARTY’S LIABILITY
HEREUNDER SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL
DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR
DAMAGES AT LAW OR IN EQUITY ARE WAIVED.  NEITHER PARTY SHALL BE LIABLE HEREUNDER
TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST PROFITS (OTHER THAN DIRECT,
ACTUAL LOST PROFITS), OR OTHER BUSINESS INTERRUPTION OR SIMILAR DAMAGES, BY
STATUTE, IN TORT, OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE.  IT
IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED
THERETO, INCLUDING THE STRICT LIABILITY OR NEGLIGENCE OF ANY PARTY, WHETHER SUCH
STRICT LIABILITY OR NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, OR ACTIVE OR
PASSIVE.

 

ARTICLE XI
FORCE MAJEURE

 

11.1                        Force Majeure.  The term “Force Majeure” shall mean
any cause or event not reasonably within the control of the Party whose
performance is sought to be excused thereby, including (1) acts of God, strikes,
lockouts, or other industrial disputes or disturbances, acts of the public
enemy, wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, tornadoes, hurricanes, storms, severe winter weather, and
warnings for any of the foregoing which may necessitate the precautionary
shut-down of wells, plants, pipelines, the Facilities, truck unloading
facilities; (2) failure of any parties downstream of the Delivery
Point(s) (except for downstream parties that are Affiliates of Gatherer) to
timely install or provide interconnection or receipt facilities, or other
related facilities; (3) floods, washouts, arrests and restraints of governments
and people, civil disturbances, explosions, sabotage, breakage or accidents to
equipment, machinery, plants, truck unloading facilities, other related
facilities, or lines of pipe; (4) the making of repairs or alterations to lines
of pipe, the Gathering System, truck unloading facilities, plants or equipment;
(5) freezing of wells or lines of pipe; (6) electric power shortages;
(7) necessity for compliance with any court order, or any law, statute,
ordinance, regulation or order promulgated by a Governmental Authority having or
asserting jurisdiction, unless such necessity arises as a result of Gatherer’s
or its Affiliates’ failure to comply with any Applicable Law (provided that

 

24

--------------------------------------------------------------------------------


 

Gatherer shall be permitted to resist in good faith the application to it of any
such law by all reasonable legal means); (8) inability to obtain necessary
permits, rights of way or materials for construction, maintenance or operations
provided same were timely and diligently pursued; (9) inclement weather that
necessitates extraordinary measures and expense to construct facilities or
maintain operations; and (10) any other causes, whether of the kind enumerated
herein or otherwise, not reasonably within the control of the Party claiming
suspension, including any such cause or event occurring with respect to the
facilities, services, equipment, goods, supplies or other items necessary to the
performance of such Party’s obligations hereunder.  “Force Majeure” also
includes any event of Force Majeure occurring with respect to the facilities or
services of either Party’s Affiliates or service providers providing a service
or providing any equipment, goods, supplies or other items necessary to the
performance of such Party’s obligations hereunder.

 

11.2                        Notice of Force Majeure.  If a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement (other than the obligation to make payments of monies due
hereunder), then Party shall give prompt written Notice of the Force Majeure
stating facts supporting such claim of inability to perform.  Thereupon, Party’s
obligation to perform shall be suspended during the period it is unable to
perform because of the Force Majeure, but for no longer period, and this
Agreement shall otherwise remain unaffected.  Party shall use due diligence to
remove the cause of Force Majeure, where commercially practicable, with all
reasonable dispatch; provided, however, that this provision shall not require
the settlement of strikes, lockouts, or other labor difficulty, when such course
is determined inadvisable by Party.

 

11.3                        Release During Force Majeure.  During any
event(s) of Force Majeure affecting Gatherer’s ability to transport Shipper’s
Crude Oil subject to Dedication, Shipper shall be released from its obligation
hereunder to deliver the Crude Oil to Gatherer at the Receipt Point(s) pursuant
to Article III.

 

ARTICLE XII
LAWS AND REGULATIONS

 

12.1                        Laws and Regulation.  The Parties acknowledge that
all or part of the Facilities may be subject to regulation by the RRC, or other
federal or state agencies with jurisdiction of the Facilities and transaction
contemplated by this Agreement, or any of their successors.  The Parties agree
to comply with all such Applicable Laws, rules and regulations.

 

12.2                        Gathering System Rules and Regulations.  The Parties
acknowledge that Gatherer is a common carrier for hire, and this Agreement and
all gathering services performed by it on the Gathering System for Shipper
pursuant to this Agreement, shall be subject to the rules and regulations in
Gatherer’s applicable tariffs in effect from time to time (as amended from time
to time, the “Rules and Regulations”), including, without limitation, laws and
regulations that prevent discrimination in favor of any given shipper or the
provision of service for consideration other than the rate set forth in a
published tariff; provided, as between Gatherer and Shipper as an Anchor
Shipper, if there is a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Rules and Regulations, the terms
and conditions of this Agreement will govern and control.  A copy of Gatherer’s
Rules and Regulations that will be filed with the RRC will be attached as
Exhibit E, once it has been filed with the RRC.  Gatherer shall be responsible
for filing with the RRC all necessary tariffs and/or amendments to the Rules and
Regulations in order to provide to Shipper the transportation services
contemplated by this

 

25

--------------------------------------------------------------------------------


 

Agreement.  For purposes of the Rules and Regulations, this Agreement shall be
deemed:  (i) a term Firm Crude Oil Gathering and Transportation Agreement (“TA”)
with Gatherer whereby Shipper has agreed upon a Dedication of acreage within an
Area of Dedication, (ii) a TA associated with the initial construction of a
pipeline and appurtenant facilities of Gatherer or (iii) any agreement of a
similar nature referred to in the Rules and Regulations, and shall enjoy all of
the rights and benefits provided to such agreements in the Rules and
Regulations.

 

ARTICLE XIII
NOTICES

 

13.1                        Notices.  Except for nominations for Crude Oil
delivery by Shipper required hereunder, all notices and other communications
required or permitted under this Agreement (each, a “Notice”) shall be in
writing and addressed as set forth herein.  Any Notice shall be deemed to have
been duly made and the receiving Party charged with receipt of such Notice
(i) if personally delivered, when received, (ii) if sent by electronic mail,
telecopy or facsimile transmission, on the business day on or which such
facsimile is successfully transmitted and received, or if such telecopy or
facsimile transmission was successfully transmitted and received after 5:00 pm
local time of the receiving party, then the next Business Day, (iii) if mailed
by certified mail, return receipt requested, the 5th Business Day after mailing,
or (iv) if sent by overnight courier, on the day such Notice is successfully
delivered to the receiving party.  All Notices shall be addressed as follows.

 

Gatherer:

 

Shipper:

 

 

 

Monarch Oil Pipeline, LLC

 

Jones Energy, LLC

Attn: Chief Financial Officer
Attn: Judson Williams

 

Attn: Senior Marketing Representative
Attn: Denise Herbert(1)

5613 DTC Parkway, Suite 310

 

807 Las Cimas Parkway, Suite 350

Englewood, Colorado 80111

 

Austin, Texas 78746

Facsimile: (720) 235-0228
Jwilliams@mngllc.com

 

Facsimile: (512) 328-5394
dherbert@jonesenergy.com

 

Any Party may, by written Notice so delivered to the other Party, change the
address or individual to which delivery shall thereafter be made.

 

ARTICLE XIV
MISCELLANEOUS

 

14.1                        Confidentiality.  Each Party (“Information Receiving
Party”) shall maintain, for the benefit of the other Party (“Disclosing Party”),
in the strictest confidence all information pertaining to the financial terms of
or payments under this Agreement, the Disclosing Party’s methods of operation,
methods of the Facility, and the like, whether disclosed by the Disclosing Party
or discovered by the Information Receiving Party, unless such information either
(i)  is in the public domain through no act or omission of the Information
Receiving Party or its employees or agents, (ii) was already known to the
Information Receiving Party at the time of disclosure and which the Information
Receiving Party is free

 

--------------------------------------------------------------------------------

(1)  [NTD:  Please confirm that this is the correct notice information.]

 

26

--------------------------------------------------------------------------------


 

to use or disclose without breach of any obligation to any person or entity,
(iii) is required to be disclosed by Applicable Law, or (iv) is disclosed to
regulators in furtherance of obtaining regulatory approval, provided that such
disclosure is provided under seal.  Neither Party shall use such information for
its own benefit, publish or otherwise disclose it to others, or permit its use
by others for their benefit or to the detriment of the other Party. 
Notwithstanding the foregoing, the Information Receiving Party may disclose such
information to any auditor or to the Information Receiving Party’s lenders,
attorneys, accountants and other personal advisors; any prospective purchaser of
the Facility; or pursuant to lawful process, subpoena or court order; provided
the Information Receiving Party, in making such disclosure, advises the party
receiving the information of the confidentiality of the information and obtains
the agreement of said party not to disclose the information.

 

14.2                        Assignment.

 

14.2.1              Except as otherwise provided in this Section 14.2, neither
Party may assign all or a portion of its rights and obligations under this
Agreement without the prior written consent of the non-assigning Party, provided
that such consent shall not be unreasonably withheld or delayed.

 

14.2.2              Notwithstanding Section 14.2.1, either Party shall have the
right without the prior consent of the other Party to: (i) assign its rights and
obligations under this Agreement (in whole or in part) to an Affiliate;
(ii) mortgage, pledge, encumber, or otherwise impress a lien, create a security
interest or otherwise assign as collateral its rights and interests in and to
the Agreement to any lender; (iii) make a transfer pursuant to any security
interest arrangement described in (ii) above, including any judicial or
non-judicial foreclosure and any assignment from the holder of such security
interest to another Person; or (iv) assign the Agreement in connection with the
sale of all or substantially all of its assets, or in connection with a merger,
consolidation, or other reorganization.  If a Party assigns its rights and
obligations under this Agreement (in whole or in part) pursuant to clauses
(i) or (iv) above, such Party shall require the assignee to assume such Party’s
obligations hereunder and become a signatory to this Agreement, and such
assignee shall be bound by the terms herein.

 

14.2.3              If Gatherer desires to sell the Facilities to an
unaffiliated third party prior to its completion, including through a change of
control (excepting a public offering of equity or other ownership by Gatherer),
Gatherer will require the buyer of the Facilities to assume Gatherer’s
obligations under this Agreement, along with any future modification to the
Facilities contemplated in this Agreement.

 

14.3                        Shipper’s Duty to Support.

 

14.3.1              Shipper’s Duty to Support Prior to Commencement Date.  To
the extent not inconsistent with Applicable Law, Shipper hereby agrees prior to
the Commencement Date: (a) to reasonably support and cooperate — and not to
oppose, obstruct or otherwise interfere in any manner, direct or indirect — with
the efforts of Gatherer to obtain all governmental, regulatory and other
authorizations and approvals necessary for the construction and operation of the
Facilities in the form and manner proposed by Gatherer; and (b) to not take,
directly or indirectly, any action that (i) is designed to delay review or
approval of any petitions or applications to any

 

27

--------------------------------------------------------------------------------


 

Governmental Authorities related to the Facilities, or (ii) would materially and
adversely affect the Facilities or this Agreement.  Notwithstanding the
foregoing, nothing herein shall prevent Shipper from (i) protesting any
regulatory or other filings that are in conflict with the terms of this
Agreement, and (ii) proceeding in any manner consistent with Applicable Law if
this Agreement is terminated or if the Facilities has been abandoned by
Gatherer.

 

14.3.2              Shipper’s Duty to Support Rules and Regulations and Tariff
Filings.  To the extent consistent with Applicable Law, Shipper hereby agrees
during the Term of this Agreement not to protest, complain, or take any action,
nor recommend or cause any affiliated entity or other entity to protest,
complain, or take any action, that is designed to or may delay review or
approval of the filing of the Rules and Regulations and tariffs, including the
fees, with the RRC or any other governing body, unless such tariff filings are
in conflict with the terms of this Agreement.

 

14.4                        Memorandum of Agreement.  The Parties agree to
promptly execute and record a Memorandum of Crude Oil Gathering Agreement
substantially in the form of Exhibit D following the execution of this
Agreement.

 

14.5                        Governing Law: Venue and Jurisdiction.  This
Agreement shall be construed, enforced, and interpreted according to the laws of
the State of Texas, without regard to the conflicts of law rules thereof.  Any
action brought in respect of this Agreement must be brought in the state or
federal courts sitting in Harris County, Texas

 

14.6                        Waiver.  No waiver of any breach of this Agreement
by a Party shall be held to be a waiver of any other or subsequent breach.

 

14.7                        Amendments.  This Agreement may not be amended nor
any rights hereunder waived except by an instrument in writing signed by the
Party to be charged with such amendment or waiver and delivered by such Party to
the Party claiming the benefit of such amendment or waiver.

 

14.8                        Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original instrument,
but all of which together shall constitute but one and the same instrument. 
Facsimile signatures shall be considered binding.

 

14.9                        Entire Agreement.  This Agreement constitutes the
entire understanding among the Parties with respect to the subject matter
hereof, superseding all negotiations, prior discussions and prior agreements and
understandings relating to such subject matter.

 

14.10                 Binding Effect.  This Agreement shall be binding upon, and
shall inure to the benefit of the Parties hereto and their respective permitted
successors and assigns.

 

14.11                 Severability.  If any part of this Agreement is held to be
void or unenforceable by any court or under any law, that part shall be deemed
stricken and all remaining provisions shall continue to be valid and binding
upon the Parties.

 

14.12                 No Third-Party Beneficiaries.  This Agreement is intended
to benefit only the Parties hereto and their respective permitted successors and
assigns.

 

28

--------------------------------------------------------------------------------


 

14.13                 Contract Revision.  Notwithstanding anything in this
Agreement to the contrary, whether express or implied, the Parties do not intend
for this Agreement or any provision of this Agreement to be subject to revision
by any Governmental Authority, including the RRC.

 

14.14                 Future Expansions of the Facilities.  Subject to
Gatherer’s rights and obligations under the Rules and Regulations and other
Applicable Law, Gatherer shall have the right, at its sole discretion, to expand
the capacity of all or parts of the Facilities at any time or from time to time;
provided, that no such expansion shall degrade the services provided hereunder. 
Gatherer reserves the right to enter into transportation services agreements for
the capacity added during any expansion at terms to be determined by Gatherer. 
Any such expansion shall not affect the obligations established in this
Agreement.

 

29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

GATHERER

 

SHIPPER

 

 

 

MONARCH OIL PIPELINE, LLC

 

JONES ENERGY, LLC

 

 

 

By:

/s/ Terry Klare

 

By:

/s/ Jonny Jones

Name:

Terry Klare

 

Name:

Jonny Jones

Title:

President and COO

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED FIRM CRUDE OIL GATHERING AND
TRANSPORTATION AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Dedicated Leasehold (by Section)

 

“South Lipscomb”, Lipscomb County, Texas

 

Block 43, H&TC: Sections 61, 64, 65, 67, 68, partial 71, 72, 73, 74, 75, 76, 97,
101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 112, 115, 151, 153, 154, 155,
156, 157, 159, 160, 161, 162, 163, 164, partial 165, 189, 190, 193, 194, partial
196, 198, 200, 204, partial 236, partial 237, 238, 241, 242, partial 244, 248,
252, 255, 259, 271, 272, 282, 285, 286, 287, 288, 289, 324, 328, 329, 331,
partial 365, 415, 417, 422, 502

 

“South Lipscomb”, Hemphill County, Texas

 

Block 42, H&TC: Sections 61, partial 64, 69, 70, 71, 84, 86, 87, 88, 101 , 104

Block 43, H&TC: Sections 15, 16, partial 17, 25, 26, 27

BS&F Survey: partial in Section 1 and Section 2

Block 1, G&M Survey: Sections 54, 55, 63, 66, 72, 73, n, 78

JF Johnson Survey: Section 1

WO Fisher Survey: Section partial 1

RM Moody Survey: Section 1

JW: Section 2

 

“Hemphill”, Hemphill County, Texas

 

Block 41, H&TC: Sections 53, 84, 85, 87, 88, 116, 117, 118, 119, partial 131,
132, 139, 140, 141, partial 142, 163

Block 42, H&TC: Sections 76, 80, 81

Block 1, G&M Survey: Sections 1, 3, 4, 5, 9, 80, 81

Francis, S Survey A-38

James F Survey A-36

Schmidt, H. Survey A-414

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Area of Dedication and Area of Mutual Interest

 

--------------------------------------------------------------------------------


 

 

[g234812ku07i001.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku07i002.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku07i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku07i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku07i005.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1-A

 

INITIAL CRPS (BY LOCATION)

BY NOVEMBER 1, 2015

 

Bailey 271-2H

 

Waters Ranch 287-2H

Cameron 162-1H

 

Waters Ranch 287-3H

Cleveland 103-1H

 

Waters Ranch 287-4H

Cleveland 106-1H

 

Waters Ranch 287-5H

Cleveland 159-3H

 

Waters Ranch 289-5H

Garlon Rogers 244-1H

 

Whitfield Unit 157-3H

Houser 200-1H

 

Wolfcreek 161-1H

Houser 241-2H

 

Wolfcreek 161-2H

Houser 241-4H

 

Wolfcreek 161 3H

Houser 241-5H

 

 

Houser 242-3H

 

 

Houser 242-4H

 

 

Houser 242-5H

 

 

Houser 288-2H

 

 

Houser 288-3H

 

 

Houser 288-4H

 

 

Houser 288-5H

 

 

LCU 155-1H

 

 

LCU 155-3H

 

 

Lubbock 155-4H

 

 

Lubbock Unit 156-1H

 

 

Lubbock Unit 156-2H

 

 

Mary Snyder 157-1H

 

 

Mary Snyder 157-2H

 

 

May 163-1H

 

 

Parnell Ranch 165-2H

 

 

Parnell Ranch 165-3H

 

 

Peery 200-2H

 

 

Peery 331 1H

 

 

Peery 331 2H

 

 

Peery 331-4H

 

 

Peery 331-5H

 

 

RP Bussard 106-1H

 

 

RP Rader 190-4H

 

 

RP Rader 190-5H

 

 

 

1

--------------------------------------------------------------------------------


 

INITIAL CRPs (BY LOCATION)

BY MARCH 31, 2016

 

Abraham 196-2H (PUD)

 

Houser 242-4H

 

Rader Cleveland (SA) 160-1H

Benjamin 112 1H

 

Houser 242-5H

 

Rader Cleveland (SA) 160-3H

Bailey 271-2H

 

Houser 288-2H

 

Rader Cleveland (SA) 160-4H

Brainard 25-1H

 

Houser 288-3H

 

Rader Cleveland (SA) 160-5H

Brainard 25-2H

 

Houser 288-4H

 

Rader Cleveland 160-2H

Brainard 25-3H

 

Houser 288-5H

 

RP Bussard 106-1H

Brainard 25-4H

 

Imboden 73-2H

 

RP Jones Trust 189-1H

Brainard 25-5H

 

Imboden 73-3H

 

RP Jones Trust 189-2H

Brainard 26-1H(PUD)

 

Imboden 73-4H

 

RP Jones Trust 189-3H

Brainard 26-2H

 

Imboden 73-5H

 

RP Jones Trust 189-4H

Brainard 26-3H

 

Jones Trust 272-3H

 

RP Rader 190-4H

Brainard 26-4H

 

Jones Trust 272-4H

 

RP Rader 190-5H

Brainard 27-2H

 

Kellin 65-1H

 

RP Tubb 194-1H

Brainard 27-3H

 

Kelln 65-2H

 

RP Tubb 194-4H

Cameron 162-1H

 

Kelln 65-3H

 

RP Tubb 194-5H

Cleveland 103-1H

 

Kelln 65-4H

 

Snyder 15 2H

Cleveland 103-2H

 

LCU 155-1H

 

Snyder 15-4H

Cleveland 103-4H

 

LCU 155-3H

 

Snyder 15-5H

Cleveland 103-5H

 

Lubbock 155-2H

 

Stanley 280-1H

Cleveland 103-6H

 

Lubbock 155-4H

 

Urschell 72-1H

Cleveland 106-1H

 

Lubbock Unit 156-1H

 

Urschell 72-5H

Cleveland 108 1H

 

Lubbock Unit 156-2H

 

Waters Ranch 287-2H

Cleveland 108 2H

 

Margie 153-1H

 

Waters Ranch 287-3H

Cleveland 108 3H(PUD)

 

Marshall Winston 54-2H

 

Waters Ranch 287-4H

Cleveland 108 5H(PUD)

 

Mary Snyder 157-1H

 

Waters Ranch 287-5H

Cleveland 110 1H

 

Mary Snyder 157-2H

 

Waters Ranch 289-5H

Cleveland 159-3H

 

May 163-1H

 

Wheat 252-5H

Foster 248-3H

 

McQuiddy 17-4H

 

Wheat 255-2H

Foster Unit 248-4H

 

McQuiddy 64-1H

 

Whitfield Unit 157-3H

Frances 72 1H

 

Parnell Ranch 165-2H

 

Wolfcreek 161-1H

Frances 72-2H

 

Parnell Ranch 165-3H

 

Wolfcreek 161-2H

Garlon Rogers 244-1H

 

Peery 200-2H

 

Wolfcreek 161 3H

Haugen 72-1H

 

Peery 331 1H

 

Wright 75-1H

Haugen 72-2H

 

Peery 331 2H

 

Wright 75-2H

Houser 200-1H

 

Peery 331-4H

 

Wright 75-3H

Houser 241-1H

 

Peery 331-5H

 

Wright 75-4H

Houser 241-2H

 

Popham 193-1H

 

Wright 75-5H

Houser 241-4H

 

Popham 193-4H

 

 

Houser 241-5H

 

Popham Unit 193-2H

 

 

Houser 242-1H

 

Popham Unit 193-3H

 

 

Houser 242-2H

 

Pundt 244-1H

 

 

Houser 242-3H

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C-1-B

 

JONES TRUCKED WELLS

 

 

Bailey 271-1H

 

Cleveland 159-1H

 

Cleveland 159-2H

 

Foster 248 1H

 

Houser 288-1H

 

Lockhart a 36 8HR

 

Murl Kenyon A 35-3H

 

Peery 200 1H

 

Roxie 282-3H

 

Roxie 282-5H

 

Roxie 282-6H

 

RP Rader 190 1H

 

Sallie Lee 151-1H

 

Snyder 15-3H

 

Wheat 252-1H

 

Wheat 252-2H

 

Wheat 252-3H

 

Wheat 252-4H

 

Wheat 255-1H

 

Wheat 255-3H

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1-C

 

MONARCH TRUCKED WELLS

 

Brainard 27-1H

 

Porter 324 1H

Cleveland 103-3H

 

Porter 324 2H

Cleveland 107-1H

 

Porter 324 3H

Cleveland 159-5H

 

Porter 324 4H

Cleveland 67-1H

 

Porter 324 5H

Cleveland 68-1H

 

Rogers Unit 237 1H

Elise 286-3H

 

Roxie 282-2H

Elise 286-4H

 

Roxie 282 4H

Elise 286-5H

 

RP Rader 190-3H

Foster Unit 248-2H

 

RP Tubb 194-2H

Foster-Foster Unit (SA) 248-1H

 

Snyder 15-6HT

Hand 16-1H

 

Waters Ranch 287-1H

Hand 16-2H

 

 

Hand 16-3H

 

 

Hand 16-4H

 

 

Hand 16-5H

 

 

Imboden 73-1H

 

 

Jones Trust 189-1H

 

 

Jones Trust 272-2H

 

 

Katy 285-2H

 

 

Katy 285-3H

 

 

Katy 285-4H

 

 

Kelln 365-1H

 

 

McQuiddy 17-1H

 

 

McQuiddy 17-2H

 

 

McQuiddy 17-3H

 

 

McQuiddy 17-5HT

 

 

Nix 70-1H

 

 

Parnell Ranch 165-1H

 

 

Peyton Ranch 417-1H

 

 

Peyton Ranch 417-2H

 

 

Peyton Ranch 417-3H

 

 

Peyton Ranch 417-4H

 

 

Peyton Ranch 417-5H

 

 

 

Hand 16-1H

 

--------------------------------------------------------------------------------

 

EXHIBIT C-1-D

 

JONES TRUCKED WELLS THAT MAY BE CONNECTED TO THE SYSTEM

 

 

 

Marshall Winston 77-1H

 

Marshall Winston 78-1H

 

Nix 71-1H(PUD)

 

Nix 84-1H

 

Nix 84-2H

 

Nix 84-3H

 

Nix 84-4H

 

Nix 84-5H

 

Nix 86-1H

 

Nix 87-1H

 

Nix 88-1H

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

Flow Diagram of a Typical CRP Installation

 

--------------------------------------------------------------------------------


 

[g234812ku09i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

Casey Station Flow Diagram

 

--------------------------------------------------------------------------------


 

[g234812ku09i002.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i003.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i004.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i005.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i006.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i007.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i008.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i009.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i010.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i011.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i012.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i013.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i014.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i015.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i016.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i017.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i018.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i019.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i020.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i021.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i022.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09i023.gif]

 

--------------------------------------------------------------------------------

 

EXHIBIT C-4

 

Osborn Station Flow Diagram

 

--------------------------------------------------------------------------------


 

[g234812ku09ai001.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai002.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai003.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai004.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai005.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai006.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai007.gif]

 

--------------------------------------------------------------------------------


 

[g234812ku09ai008.gif]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Form of Memorandum of Agreement

 

MEMORANDUM OF CRUDE OIL GATHERING AGREEMENT

 

THIS MEMORANDUM OF CRUDE OIL GATHERING AGREEMENT (this “Memorandum”) is entered
into as of the       day of                , 2015 by and between MONARCH OIL
PIPELINE, LLC, a Delaware limited liability company (“Monarch”), with a mailing
address of 5613 DTC Parkway, Suite 310, Englewood, Colorado 80111, and JONES
ENERGY, LLC, a Texas limited liability company (“Jones” or “Shipper”), with a
mailing address of 807 Las Cimas Parkway, Suite 350 Austin, TX 78746.  Monarch
and Jones are referred to herein individually as a “Party” and collectively as
the “Parties.”

 

RECITALS

 

WHEREAS, Monarch and Jones have entered into a Firm Crude Oil Gathering And
Transportation Agreement, dated September 26, 2014 (the “Agreement”), pursuant
to which Monarch intends to construct (1) a crude oil gathering system, (2) a
storage tanking facility and related equipment, and (3) a crude oil
transportation system to Plains Pipeline, LP’s Reydon Station located in Roger
Mills County, Oklahoma, and the Osborn Station and interconnect with the Valero
Piper Station located in Lipscomb County, Texas, which facilities collectively
are referred to as the “Pipeline”.

 

WHEREAS, Shipper holds certain oil and gas leases located in Lipscomb and
Hemphill Counties, Texas, that is referred to in the Agreement as an “Area of
Dedication” and is further described in Exhibit B to the Agreement as (i) “South
Lipscomb” and located in Lipscomb and Hemphill Counties, Texas and a two
(2) mile radius surrounding the South Lipscomb Area, and (ii) “Hemphill” and
located in Hemphill County, Texas, and a two (2) mile radius surrounding the
Hemphill Area, and from which Shipper’s Crude Oil is dedicated to the Agreement.

 

WHEREAS, Shipper has Crude Oil production from the Area of Dedication that it
desires to have gathered and transported by Monarch on and through the Pipeline;

 

WHEREAS, in exchange for Shipper’s commitment to ship Crude Oil produced from
its oil and gas leases in the Area of Dedication for a specified term, Monarch
is willing to gather and transport a specified volume of Crude Oil for Shipper
for a specified term and at a committed transportation fee on the Pipeline,
subject to and upon the terms and conditions of the Agreement.

 

WHEREAS the Primary Term of the Agreement is ten (10) years from the
Commencement Date, with an automatic renewal provision for additional one
(1) year Secondary Terms.  Either Party may terminate the Agreement by written
Notice to the other Party not less than one (1) year prior to the Primary Term
or any renewed, Secondary Term.

 

WHEREAS, Monarch and the Shipper desire to provide notice of the Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth in the Agreement, Monarch and Jones agree and provide notice
as follows:

 

--------------------------------------------------------------------------------


 

1.              Recitals; Capitalized Terms.  The foregoing recitals are true
and accurate and are incorporated herein by reference to such recitals. 
Capitalized terms not defined in this Memorandum have the meaning ascribed to
them in the Agreement.

 

2.              Dedicated Acreage.  To the extent Shipper commits to ship Crude
Oil produced from its oil and gas leases for a specified term, such dedication
shall mean all of Shipper’s recoverable Crude Oil or Shipper’s Affiliate’s
recoverable Crude Oil produced from oil and gas wells located within the Area of
Dedication, as set forth in Exhibit B to the Agreement and Attachment A attached
hereto, in which Shipper or its Affiliates now or hereafter owns, controls,
acquires, and has the right to sell, market (as such marketing rights may change
from time to time), or otherwise dispose of and that is not subject to a Prior
Dedication as of the Effective Date of the Agreement (or, for subsequently
acquired interests within the Area of Dedication, that is not subject to a Prior
Dedication as of the date of acquisition), and that is not otherwise released
pursuant to the Agreement.

 

3.              Conflict.  In the event of any conflict between the terms of
this Memorandum and the terms of the Agreement, the terms of the Agreement will
govern and control.

 

[The remainder of this page is intentionally blank—signature pages follow.]

 

--------------------------------------------------------------------------------


 

Texas RRC No.          

 

EXHIBIT E

 

Tariff No.     Filed at the RRC

 

MONARCH OIL PIPELINE, LLC

 

TEXAS RAILROAD COMMISSION TARIFF

 

CONTAINING RATES, RULES, AND REGULATIONS

 

FOR

 

INTRASTATE GATHERING AND TRANSPORTATION SERVICE

 

BETWEEN POINTS WITHIN THE STATE OF TEXAS

 

ON

 

GATHERING SYSTEM/PIPELINE

 

EFFECTIVE:                  ,            

 

FILED WITH THE COMMISSION ON:                 ,            

 

Issued by:

 

Compiled by:

 

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Entity:

 

 

Entity:

 

Address:

 

 

Address:

 

City, State:

 

 

City, State:

 

[Other Contact info]

 

[Other Contact info]

 

Monarch Texas RRC No.          

 

--------------------------------------------------------------------------------


 

GATHERING AND TRANSPORTATION TARIFF

 

TABLE OF CONTENTS

 

1.

DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

 

 

1.1.

DEFINITIONS

1

 

1.2.

RULES OF CONSTRUCTION

1

 

 

 

2.

GATHERING AND TRANSPORTATION SERVICES

1

 

 

 

 

 

2.1.

DEDICATED FIRM SHIPPER

1

 

2.2.

NON-DEDICATED SHIPPER

2

 

2.3.

ANNUAL FEE ADJUSTMENTS

3

 

2.4.

CRPS AND DELIVERY POINTS

3

 

2.5.

VOLUMES

3

 

2.6.

SUMMARY TABLE

3

 

 

 

3.

RULES AND REGULATIONS

4

 

 

 

 

 

3.1.

QUALITY SPECIFICATIONS

4

 

3.2.

NOMINATIONS

5

 

3.3.

INTERRUPTION AND CURTAILMENT

5

 

3.4.

PRORATION POLICY

6

 

3.5.

PRIORITY CAPACITY

6

 

3.6.

IDENTITY OF CRUDE OIL

6

 

3.7.

BILLING AND PAYMENT

7

 

3.8.

INDEMNITY

7

 

3.9.

DISCLAIMER OF DAMAGES

7

 

3.10.

FORCE MAJEURE

8

 

3.11.

FACILITIES LOSS ALLOWANCE

8

 

3.12.

LINE FILL AND TANK FILL

8

 

Attachment 1.1 (Definitions)

 

Attachment 2.4 (CRPS and Delivery Points)

 

i

--------------------------------------------------------------------------------


 

GATHERING AND TRANSPORTATION TARIFF

 

The rates published in this tariff (“Tariff”) are for the gathering and
transportation of Crude Oil by Monarch Oil Pipeline, LLC (“Carrier”) on the
Facilities, subject to the terms, conditions, rules and regulations (“Rules and
Regulations”) set forth below to be effective as of             ,    
(“Effective Date”).

 

1.                                                         DEFINITIONS; RULES OF
CONSTRUCTION

 

1.1.                                               Definitions.

 

As used in this Tariff, terms defined in Attachment 1.1 have the meanings set
forth therein.

 

1.2.                                               Rules of Construction.

 

Unless the context of this Tariff requires otherwise, the plural includes the
singular, the singular includes the plural, and “including” has the inclusive
meaning of “including without limitation.”  The words “hereof”, “herein”,
“hereby”, “hereunder”, and other similar terms of this Tariff refer to this
Tariff as a whole and not exclusively to any particular provision of this
Tariff.  All pronouns and any variations thereof will be deemed to refer to
masculine, feminine, or neuter, singular, or plural, as the identity of the
Person or Persons may require.  Unless otherwise expressly provided, any
agreement, instrument, or Applicable Law defined or referred to herein means
such agreement or instrument or Applicable Law as from time to time amended,
modified, or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of Applicable Law) by succession of
comparable successor law and includes (in the case of agreements or instruments)
references to all attachments thereto and instruments incorporated therein.

 

2.                                                         GATHERING AND
TRANSPORTATION SERVICES

 

2.1.                                               Dedicated Firm Shipper.

 

2.1.1.                                     Subject to the other terms and
conditions of this Tariff, a Shipper may become a “Dedicated Firm Shipper,” if
Shipper enters a Gathering and Transportation Agreement (“Dedicated Firm Shipper
Agreement”) with Carrier for a primary term of at least 10 years (“Primary
Term”) that obligates Shipper to Dedicate all of Shipper’s Crude Oil (as defined
below in Section 2.1.2) to Carrier’s existing or future Central Receipt Points
(“CRPs”) (either (i) gathering pipeline connections, or (ii) non-pipeline truck
deliveries at Carrier’s loading/unloading facilities at locations specified in
the Tariff (“LUFs”)).

 

2.1.2.                                     In order to become Dedicated Firm
Shipper, the Shipper must dedicate to Carrier and/or its Affiliates for the term
of the Dedicated Firm Shipper Agreement, all of Shipper’s recoverable Crude Oil,
or its Affiliates Recoverable Crude Oil produced from oil and gas wells located
within an area of at least 30,000 acres in which Shipper or its Affiliates (as
of the effective date of the Dedicated Firm Shipper Agreement) owns, controls,
acquires, and has the right to sell, market (as such marketing rights may change
from time to time), or otherwise dispose of and that

 

1

--------------------------------------------------------------------------------

 

is not subject to a Prior Dedication at that time (or, for subsequently acquired
interests within the Area of Dedication, that is not subject to a Prior
Dedication as of the date of acquisition) (“Dedication”).  Shipper’s Crude Oil
subject to Shipper’s Dedication shall be delivered by Shipper to Carrier and/or
its Affiliates either at the CRPs or at the LUFs where Carrier and/or its
Affiliates will receive Shipper’s Crude Oil for its transportation in accordance
with the Dedicated Firm Shipper Agreement.

 

2.1.3.                                     Subject to the terms and conditions
of this Tariff and the Dedicated Firm Shipper Agreement, a Dedicated Firm
Shipper will have “Firm Capacity Rights” during each Month of the Primary Term
to ship 5,000 Barrels per Day of Shipper’s Crude Oil to the Valero Piper Station
Delivery Point (unless otherwise provided in the Dedicated Firm Shipper
Agreement), with the following adjustments:

 

(a)                                                    after the first 5 years
of the Primary Term, Carrier will adjust the available capacity annually based
on 120% of Dedicated Firm Shipper’s deliveries of Barrels of Crude Oil to the
Gathering System averaged for the immediate prior calendar year, and

 

(b)                                                    Carrier will only make an
upward adjustment if sufficient firm capacity is available to accommodate such
adjustment.

 

If there is additional available capacity, Dedicated Firm Shipper may also ship
nominated excess volumes accepted by Carrier.

 

2.1.4.                                     For volumes described in
Section 2.1.3, Dedicated Firm Shipper will pay Carrier, as applicable:

 

(a)                                                    a “Gathering Fee” of
$2.10 per Barrel for any of Shipper’s Crude Oil that is either (1) delivered to
Carrier at a CRP for transportation to the Delivery Point(s), (2) loaded and
received by Carrier as truck receipts at any of Shipper’s wells and delivered to
Carrier’s LUFs at the Casey Station or the Osborn Station, as applicable, for
transportation to the Delivery Point(s), or (3) delivered to Carrier at
Carrier’s LUFs at the Casey Station or the Osborn Station, as applicable, as
truck receipts for transportation to the Delivery Point(s)  from any well that
Carrier and Shipper have agreed will be subject to the Gathering Fee described
in this Section 2.1.4(a); and

 

(b)                                                    an “Unloading and
Transportation Fee” of $1.00 per Barrel for all Shipper’s Crude Oil delivered to
Carrier at Carrier’s LUFs at the Casey Station or the Osborn Station, as
applicable, for transportation to the Delivery Point(s) (other than the wells
described in Section 2.1.4(a)(3)).

 

Except that, if Dedicated Firm Shipper elects to receive Priority Capacity under
Section 3.5.2 with respect to proration, Shipper shall pay Carrier, as
applicable, a fee of either (individually or together, the “Priority Capacity
Rate”) (i) $2.11 per Barrel for any of Shipper’s Crude Oil that is either
(a) delivered to Carrier at a CRP for transportation to the Delivery Point(s),
(b) loaded and received by Carrier

 

2

--------------------------------------------------------------------------------


 

as truck receipts at any of Shipper’s wells and delivered to Carrier’s LUFs at
the Casey Station or the Osborn Station, as applicable, for transportation to
the Delivery Point(s), or (c) delivered to Carrier at Carrier’s LUFs at the
Casey Station or the Osborn Station, as applicable, as truck receipts for
transportation to the Delivery Point(s) from any well that Carrier and Shipper
have agreed will be subject to the Priority Capacity Rate described in this
Section 2.1.4(i), or (ii) $1.01 per Barrel for all Shipper’s Crude Oil delivered
to Carrier at Carrier’s LUFs at the Casey Station or the Osborn Station, as
applicable, for transportation to the Delivery Point(s) (other than the wells
described in Section 2.1.4(i)(c)).

 

2.2.                                               Non-Dedicated Shipper.

 

A Shipper that is not a Dedicated Firm Shipper is a “Non-Dedicated Shipper,” if
that Shipper enters a “Non-Dedicated Shipper Agreement” with Carrier to tender
Shipper’s Crude Oil at Carrier’s CRP(s) for transport to the Delivery Point(s),
subject to Gathering System availability and compliance with the other terms and
conditions of this Tariff.  The applicable “Non-Dedicated Shipper Rate” will be
determined if and when a Non-Dedicated Shipper requests service under this
Tariff.

 

2.3.                                               Annual Fee Adjustments.

 

The fees stated in Section 2.1 (for Dedicated Firm Shippers) and Section 2.2
(for Non-Dedicated Shippers) will be adjusted each July 1 (“Annual Adjustment”)
in accordance with FERC indexing methodology as described in 18 C.F.R. § 342.3,
subject to the following qualifications.

 

2.3.1.                                     In a given index year (July 1 through
June 30), Carrier’s maximum annual fee adjustment shall be the lesser of (a) the
generally applicable index adjustment as published by FERC for that given index
year and (b) 3%.

 

2.3.2.                                     In the event that application of the
generally applicable index adjustment as published by FERC for a given index
year would result in a rate decrease, Carrier shall not be required to decrease
its rates by more than 3%.

 

2.3.3.                                     Any such rate adjustment shall be
prorated for the first index year Carrier is in service, by multiplying (i) the
lesser of the index adjustment or 3% by (ii) a fraction, the numerator of which
is the number of Days between the commencement date under the applicable Shipper
Agreement and June 30 of the index year and the denominator of which is 365. 
The Gathering Fee, the Unloading and Transportation Fee, and the Priority
Capacity Rate shall never be lower than the rate under this Tariff.

 

2.4.                                               CRPs and Delivery Points.

 

The initial CRPs and Delivery Points are identified in Attachment 2.4, as may be
updated by from time to time.

 

2.5.                                               Volumes.

 

Rates will be charged on all volumes received by Carrier at the CRPs.

 

3

--------------------------------------------------------------------------------


 

2.6.                                               Summary Table.

 

The following table summarizes the rates published in this Tariff for Crude Oil
transport as described in Section 2 of this Tariff, subject to the Rules and
Regulations set forth in Section 3.

 

Dedicated Firm
Shippers

 

 

 

Rates/Fees
(subject to Annual Adjustment under
§ 2.3)

From any CRP (other than LUFs)

 

To any applicable Delivery Point

 

Gathering Fee of $2.10 per Barrel

(or $2.11 per Barrel for Priority Capacity Rate)

 

 

 

 

 

From any CRP that is an LUF

 

To applicable Delivery Point

 

Unloading and Transportation Fee of $1.00 per Barrel

(or $1.01 per Barrel for Priority Capacity Rate)

 

Non-Dedicated Shippers

 

 

 

Rates/Fees
(subject to Annual Adjustment under
§ 2.3)

From any CRP (other than LUFs)

 

To any applicable Delivery Point

 

Non-Dedicated Shipper Rate

 

 

 

 

 

From any CRP that is an LUF

 

To applicable Delivery Point

 

Non-Dedicated Shipper Rate

 

3.                                                         RULES AND REGULATIONS

 

3.1.                                               Quality Specifications.

 

3.1.1.                                     Shipper’s Crude Oil must be of a
quality acceptable to each of the receiving facilities immediately downstream of
the Delivery Point(s) (“Receiving Facilities”), in its natural produced state
after normal oilfield lease operations and commercially free of dirt, sediment
and chemicals foreign to virgin Crude Oil, including, but not limited to,
chlorinated and/or oxygenated hydrocarbons, lead and hazardous or industrial
wastes.  Notwithstanding the foregoing, Carrier shall have the right, without
prejudice to any other remedy available to Carrier, to reject any Crude Oil that
fails to meet the Quality Specifications (“out of spec”), even after delivery to
Carrier, and to discontinue accepting Shipper’s Crude Oil for so long as such
conditions exist.  Any acceptance by Carrier of out of spec Crude Oil in one
instance shall not be deemed as a waiver by Carrier to reject out of spec Crude
Oil at a later time.  Shipper shall be liable for and shall indemnify Carrier
and hold it harmless against all direct costs and Losses (including loss of
revenues) incurred by Carrier for damage to Carrier’s Facilities or Third Party
Crude Oil

 

4

--------------------------------------------------------------------------------


 

caused by Shipper delivering Crude Oil failing to meet the Quality
Specifications or for introduction of contaminates into the Gathering System,
which may include costs associated with draining the Gathering System
facilities, decontaminating the Gathering System facilities, and refilling it
with Line Fill and associated loss of revenues.  In addition, Shipper warrants
that Shipper’s Crude Oil:

 

(a)                                                    shall contain less than
0.4% sulfur by weight;

 

(b)                                                    shall be of an API
Gravity not to exceed 60º when corrected to 60º Fahrenheit; and

 

(c)                                                     shall not contain more
than 1% by volume basic sediment and water (“BS&W”) and other impurities, or on
an individual basis, water shall not be more than 0.3% by volume and basic
sediment shall not be more than 0.7% by volume as determined by the average of
the representative samples.  If any of Shipper’s Crude Oil fails to meet the
BS&W and Carrier has the facilities to provide treatment service for BS&W,
Shipper shall pay Carrier a fee, to be mutually agreed by the parties, and
Carrier shall treat Shipper’s Crude Oil to bring it into compliance with the
BS&W.

 

(Collectively, the “Quality Specifications”).

 

3.1.2.                                     Carrier warrants that the commingled
Crude Oil in the Gathering System common stream at the Delivery Point(s) shall
not exceed an API Gravity of the lesser of (x) 47.9 or (y) the maximum API
gravity requirements of the Receiving Facilities.

 

3.2.                                               Nominations.

 

Crude Oil will be transported by Carrier only under a nomination accepted by
Carrier.  Any Shipper desiring to nominate Crude Oil for transportation shall
make such nomination to Carrier prior to 5 p.m. Central Standard Time/Central
Daylight Saving Time, whichever is applicable, on or before the 20th day of the
Month preceding the Month during which transportation under the nomination is to
begin; except that, if space is available for the current movement, Carrier has
the right to accept a nomination of Crude Oil for transportation after the 20th
day of the Month preceding the Month during which transportation under the
nomination is to begin.  When the 20th day of the Month falls on a weekend or
holiday, nominations will be required prior to 5 p.m. Central Standard
Time/Central Daylight Saving Time, whichever is applicable, on the immediately
preceding workday.  Shippers must submit a separate nomination for each calendar
Month.  Each nomination must state the volume of Shipper’s Crude Oil and the
Delivery Point(s), and contain other information reasonably required by Carrier.

 

3.3.                                               Interruption and Curtailment.

 

3.3.1.                                     Carrier may “Interrupt” or “Curtail”,
meaning respectively to stop or reduce transportation service to Shipper and
Third Party shippers for such periods of time as it may reasonably require for
the purpose of effecting or allowing any repairs, maintenance, replacement,
upgrading or other work related to the Facilities, or

 

5

--------------------------------------------------------------------------------


 

upstream/downstream facilities in circumstances which do not constitute Force
Majeure.

 

(a)                                                    A “Curtailment” or
“Curtailment event” does not include Shipper’s Default or an inability to
receive Crude Oil by any entity not an Affiliate of Carrier downstream of the
Delivery Point(s) for any reason.

 

(b)                                                    If such Interruption or
Curtailment is due to a planned outage, Carrier shall give Shipper prior notice
of such Interruption or Curtailment as soon as reasonably possible.  If such
Interruption or Curtailment is unforeseen, Carrier shall give Shipper notice of
such Interruption and Curtailment as soon as reasonably possible.  Carrier shall
use reasonable commercial efforts to minimize the extent and duration of any
Interruption or Curtailment and the impact of such Interruption or Curtailment
on the operation of the Facilities.

 

3.4.                                               Proration Policy.

 

3.4.1.                                     When Shippers in the aggregate
nominate more Crude Oil to Carrier than it can transport, the transportation
furnished by Carrier will be prorated among all such Shippers in proportion to
the amounts nominated by each, based on the capacity of the Gathering System or
any line segment thereof, as applicable (“Proration”).  No nominations will be
considered beyond the amount that the Shipper requesting the shipment has
readily accessible for shipment.

 

3.4.2.                                     Notwithstanding the general Proration
Policy set forth in Section 3.4.1, in the event of an interruption or
curtailment Dedicated Firm Shippers may elect to receive Priority Capacity in
accordance with Section 3.5, which will not be subject to the proration
methodology set out above.  Such Priority Capacity will not exceed 90% of the
available capacity of the pipeline.

 

3.5.                                               Priority Capacity.

 

3.5.1.                                     Carrier will follow a Proration
policy as set forth in these Rules and Regulations when the amount of Crude Oil
nominations properly submitted by all system Shippers exceeds the Gathering
System’s capacity for a given Month.  The capacity available for service during
the Month of allocation (design capacity less any reduction in capacity because
of Interruption and Curtailment or Force Majeure) is the “Prorationed Capacity.”

 

3.5.2.                                     Carrier will maintain ninety percent
(90%) of the Prorationed Capacity for Dedicated Firm Shippers (“Priority
Capacity”).  Dedicated Firm Shippers are eligible to make a Priority Capacity
election should the Facilities enter into a period of Proration by electing to
pay the Priority Capacity Rate set forth in Section 2.6.  In the event that the
Prorationed Capacity is less than design capacity (as a result of, for
example, Interruption or Curtailment or Force Majeure), the Priority Capacity
available for each Dedicated Firm Shipper will be allocated pro rata in
accordance with each Dedicated Firm Shipper’s respective committed volume.

 

6

--------------------------------------------------------------------------------


 

3.6.                                               Identity of Crude Oil.

 

Crude Oil will be accepted for transportation only on condition that such Crude
Oil will be subject to changes in quality and composition while in transit or as
may result from unavoidable contamination, and Carrier will not be obligated to
make delivery of the identical Crude Oil received for transportation.  Carrier
may, therefore, make delivery of Crude Oil out of common stocks of similar Crude
Oil on hand at a Delivery Point.

 

3.7.                                               Billing and Payment.

 

3.7.1.                                     On or before the 15th Day of the
Month, Carrier shall bill Shipper each Month for the Fees for gathering and
unloading services provided hereunder during the previous Month.  Payment shall
be due within 15 Days of the invoice date.  In the event actual measurements of
quantities of Shipper’s Crude Oil are unavailable in any Month of service,
Carrier may invoice Shipper based on estimated quantities, which shall be
corrected to actual quantities once such actual quantities are available.

 

3.7.2.                                     Late payments shall accrue interest
at the rate of 1.5% per Month, or if such interest rate exceeds the maximum rate
allowed by law, then the maximum rate allowed by law will be used.  In the event
a payment is late by more than sixty (60) Days, Carrier may withhold from
delivery an amount of Crude Oil volumes of equal value (in US Dollars) to the US
Dollar amount of the late payment (plus accrued interest) until payment of the
late Fees has been made.  Payments received by Carrier from a particular Shipper
shall be attributed to the earliest unpaid invoice issued to that Shipper;
provided, however, that such payments shall not be attributed to any amounts
disputed subject to Section 3.7.3.

 

3.7.3.                                     If Shipper, in good faith, disputes
the amount of any such invoice or any part thereof, Shipper will pay such amount
as it concedes to be correct.  If Shipper disputes the amount due, it must
provide supporting documentation acceptable in industry practice to support the
amount disputed within 10 Days of the date of such invoice.

 

3.7.4.                                     All invoices and billings shall be
conclusively presumed final and accurate and all associated claims for
underpayments or overpayments shall be deemed waived unless such invoices or
billings are objected to in writing, with adequate explanation and
documentation, within the 24 Month period following the Month of Crude Oil
delivery at the Delivery Point(s).  All retroactive adjustments shall be paid in
full by the Party owing payment within 30 Days of Notice substantiating such
inaccuracy.

 

3.8.                                               Indemnity.

 

Carrier’s and Shipper’s indemnity obligations are set forth in the Shipper
Agreement; provided that, in any event, to the extent permitted by Applicable
Law, Shipper will indemnify, defend, and hold harmless Carrier from any and all
Losses arising from or out of personal injury or property damage attributable to
Shipper’s Crude Oil when Shipper shall be deemed to be in control and possession
of Shipper’s Crude Oil.  Shipper agrees that its

 

7

--------------------------------------------------------------------------------


 

indemnity obligations will be supported by insurance and that such insurance
shall not be deemed to be a cap on Shipper’s liability in respect of such
indemnity obligations.

 

3.9.                                               Disclaimer of Damages.

 

CARRIER’S AND SHIPPER’S LIABILITY OBLIGATIONS ARE SET FORTH IN THE SHIPPER
AGREEMENT; PROVIDED THAT, IN ANY EVENT, CARRIER’S LIABILITY HEREUNDER SHALL BE
LIMITED TO DIRECT ACTUAL DAMAGES ONLY.  SUCH DIRECT ACTUAL DAMAGES SHALL BE THE
SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY
ARE WAIVED .  CARRIER SHALL NOT BE LIABLE HEREUNDER TO THE OTHER PARTY OR ITS
AFFILIATES FOR SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY, OR
INDIRECT DAMAGES, LOST PROFITS (OTHER THAN DIRECT, ACTUAL LOST PROFITS), OR
OTHER BUSINESS INTERRUPTION OR SIMILAR DAMAGES, BY STATUTE, IN TORT, OR
CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE.

 

3.10.                                        Force Majeure.

 

If a party is rendered unable, wholly or in part, by Force Majeure to carry out
its obligations under the Tariff (other than the obligation to make payments of
monies due thereunder), then that party shall give prompt written notice of the
Force Majeure stating facts supporting such claim of inability to perform. 
Thereupon, that party’s obligation to perform shall be suspended during the
period it is unable to perform because of the Force Majeure, but for no longer
period, and the Tariff shall otherwise remain unaffected.  The party shall use
due diligence to remove the cause of Force Majeure, where commercially
practicable, with all reasonable dispatch; provided, however, that this
provision shall not require the settlement of strikes, lockouts, or other labor
difficulty, when such course is determined inadvisable by the party.

 

3.11.                                        Facilities Loss Allowance.

 

Each Shipper shall be allocated the Facilities Loss Allowance on a pro-rata
basis to cover all normal course of business losses sustained on the Facilities
due to evaporation, measurement, and other losses in transit.

 

3.12.                                        Line Fill and Tank Fill.

 

3.12.1.                              Each Shipper must provide its pro rata
share of Barrels of Crude Oil for Line Fill and Tank Fill required for operation
of the Gathering System, Casey Station, the Osborn Station interconnect and the
Valero Piper Station, as applicable.  Each quarter, Carrier will provide an
adjustment for each Shipper’s account to properly proration the quantity of Line
Fill and Tank Fill among all Shippers on the Gathering System, Casey Station,
and the Osborn Station interconnect, as applicable, and to account for any
changes to each Shipper’s pro rata share of Barrels of Crude Oil for Line Fill
and Tank Fill required for operation of the Gathering System, Casey Station, and
the Osborn Station interconnect, as applicable.

 

8

--------------------------------------------------------------------------------


 

3.12.2.                              Crude Oil furnished for Line Fill and Tank
Fill by a Shipper may be withdrawn from the Gathering System only after (i) that
Shipper’s Dedicated Firm Shipper Agreement or Non-Dedicated Shipper Agreement
(as applicable), has expired or terminated, (ii) that Shipper’s inventory
balances have been reconciled between Carrier and Shipper, and (iii) all fees
due and payable to Carrier by that Shipper have been fully and finally paid.

 

3.12.3.                              After satisfaction of the items described
in Section 3.12.2, Carrier shall have a reasonable period of time to complete
administrative and operational requirements incident to that Shipper’s
withdrawal of the Crude Oil.

 

3.12.4.                              Any losses to Line Fill and/or Tank Fill
due to evaporation, measurement or other losses in transit shall be subject to
allocation among all Shippers on a pro rata basis but any individual Shipper’s
allocation during a Month shall never exceed 0.2%, of that Shipper’s Line Fill
or Tank Fill, as applicable.

 

[The remainder of this page is intentionally left blank.

The next page of this document is Attachment 1.1]

 

9

--------------------------------------------------------------------------------


 

Texas RRC No.             

ATTACHMENT 1.1

 

DEFINITIONS

 

Terms defined in this Attachment 1.1 will have the meanings set forth in this
Attachment.

 

TERM

 

DEFINITION

1.                                      Affiliate

 

Any Person, corporation, partnership, limited partnership, limited liability
company, or other legal entity, whether of a similar or dissimilar nature, which
(i) controls, either directly or indirectly, a Party, or (ii) is controlled,
either directly or indirectly, by such Party, or (iii) is controlled, either
directly or indirectly, by a Person or entity which directly or indirectly
controls such Party. As used in this definition, “control” means the ownership
of (or the right to exercise or direct) 50% or more of the voting rights in the
appointment of directors of such entity, or 50% or more of the interests in such
entity.

2.                                      Annual Adjustment

 

As defined in Section 2.3.

3.                                      API

 

American Petroleum Institute.

4.                                    API Gravity

 

Gravity determined in accordance with the ASTM International (formerly known as
the American Society for Testing and Materials) (“ASTM”) Designation D-287-82 or
the latest revision thereof.

5.                                      Applicable Law

 

With respect to any Person, property or matter, any of the following applicable
thereto: any statute, law, regulation, ordinance, rule, judgment, rule of common
law, order, decree, governmental approval, concession, grant, franchise,
license, agreement, directive, ruling, guideline, policy, requirement or other
governmental restriction or any similar form of decision of, or determination
by, or any interpretation, construction or administration of any of the
foregoing, by any Governmental Authority, in each case as amended.

6.                                      ASME

 

American Society of Mechanical Engineers.

7.                                      ASTM

 

ASTM International, formerly known as the American Society for Testing and
Materials.

 

Monarch Texas RRC No.              , Attachment 1.1

 

1

--------------------------------------------------------------------------------


 

8.                                      Barrel (“bbl”)

 

42 United States gallons of 231 cubic inches per gallon at a temperature of 60
degrees Fahrenheit.

9.                                      BPD

 

Barrels per Day.

10.                               BS&W

 

Basic sediment, water and other impurities.

11.                               Business Day

 

Any Day other than a Saturday, Sunday or other Day on which banks in the State
of Texas are permitted or required to close.

12.                               Carrier

 

As defined in the first paragraph.

13.                               Central Receipt Points

 

The points described in Attachment 2.4.

14.                               Commission

 

The Railroad Commission of Texas or any successor agency with jurisdiction.

15.                               CRPs

 

As defined in Section 2.1.1.

16.                               Crude Oil

 

Naturally occurring, unrefined petroleum product composed of hydrocarbon
deposits of varying grades.

17.                               Curtail

 

As defined in Section 3.3.1.

18.                               Curtailment

 

As defined in Section 3.3.1.

19.                               Day

 

A period of 24 consecutive hours commencing at 7:00 A.M. prevailing Central
Time.

20.                               Dedicated Firm Shipper

 

As defined in Section 2.1.1.

21.                               Dedicated Firm Shipper Agreement

 

As defined in Section 2.1.1.

22.                               Dedication

 

As defined in Section 2.1.2.

 

2

--------------------------------------------------------------------------------

 

23.

 

Delivery Point(s)

 

The Delivery Points Described in Attachment 2.4.

24.

 

Effective Date

 

As defined in the first paragraph.

25.

 

Facilities

 

Carrier’s facilities constituting the Gathering System, Casey Station, the
Osborn Station, and Carrier’s interconnection facilities with Valero’s
facilities at or near the Valero Piper Station in Lipscomb County, Texas.

26.

 

Facilities Loss Allowance

 

The Facilities’ actual losses due to evaporation, measurement, or other losses
in transit.

27.

 

Fees

 

The Gathering Fee, Unloading and Transportation Fee, Priority Capacity Rate, and
any other fees described in or authorized by this Tariff.

28.

 

FERC

 

Federal Energy Regulatory Commission or its successor agency.

29.

 

Firm Capacity Rights

 

As defined in Section 2.1.3.

30.

 

Force Majeure

 

Any cause or event not reasonably within the control of the party whose
performance is sought to be excused thereby, including (1) acts of God, strikes,
lockouts, or other industrial disputes or disturbances, acts of the public
enemy, wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, tornadoes, hurricanes, storms, severe winter weather, and
warnings for any of the foregoing which may necessitate the precautionary
shut-down of wells, plants, pipelines, the Facilities, truck unloading
facilities; (2) failure of any parties downstream of the Delivery
Point(s) (except for downstream parties that are Affiliates of Carrier) to
timely install or provide interconnection or receipt facilities, or other
related facilities; (3) floods, washouts, arrests and restraints of governments
and people, civil disturbances, explosions, sabotage, breakage or accidents to
equipment, machinery, plants, truck unloading facilities, other related
facilities, or lines of pipe; (4) the making of repairs or alterations to lines
of pipe, the Gathering System, truck unloading facilities, plants or equipment;
(5) freezing of wells or lines of pipe; (6) electric power shortages;
(7) necessity for compliance with any court order, or any law, statute,
ordinance, regulation or order promulgated by a Governmental Authority having or
asserting jurisdiction, unless such necessity arises as a result of Carrier’s or
its Affiliates’ failure to comply with any Applicable Law (provided that Carrier
shall be permitted to resist in good faith

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

the application to it of any such law by all reasonable legal means);
(8) inability to obtain necessary permits, rights of way or materials for
construction, maintenance or operations provided same were timely and diligently
pursued; (9) inclement weather that necessitates extraordinary measures and
expense to construct facilities or maintain operations; and (10) any other
causes, whether of the kind enumerated herein or otherwise, not reasonably
within the control of the Party claiming suspension, including any such cause or
event occurring with respect to the facilities, services, equipment, goods,
supplies or other items necessary to the performance of such party’s obligations
hereunder. “Force Majeure” also includes any event of Force Majeure occurring
with respect to the facilities or services of either party’s Affiliates or
service providers providing a service or providing any equipment, goods,
supplies or other items necessary to the performance of such party’s obligations
hereunder.

31.

 

Gathering Fee

 

As defined in Section 2.1.4.

32.

 

Gathering System

 

As of the Effective Date: (i) crude oil pipelines and related facilities in
Lipscomb and Hemphill Counties, Texas to enable Carrier to gather Crude Oil
produced from the South Lipscomb Area at the CRPs to the Casey Station; and
(ii) a 4” crude oil pipeline to receive Crude Oil at the Casey Station and
deliver it to the Delivery Point(s).

33.

 

Governmental Authority

 

Any court, government (federal, tribal, state, local, or foreign), department,
political subdivision, commission, board, bureau, agency, official, or other
regulatory, administrative, or governmental authority.

34.

 

Governmental Authorizations

 

Any authorization, approval or permit from any national, regional, state, local
or municipal government, or any political subdivision, agency, commission or
authority thereof (including any maritime authorities, port authority or any
quasi-governmental agency) having jurisdiction over a party or its Affiliates,
the Facilities or any of the activities contemplated by this Tariff.

35.

 

Gravity

 

API Gravity.

36.

 

Interruption

 

As defined in Section 3.3.1.

37.

 

Line Fill and Tank Fill

 

The static quantity of Crude Oil needed to occupy the physical space within the
Facilities required for Facilities operations.

 

4

--------------------------------------------------------------------------------


 

38.

 

Losses

 

All losses, liabilities, damages, claims, demands, fines, penalties, costs, or
expenses, including reasonable attorneys’ fees and court costs.

39.

 

LUFs

 

As defined in Section 2.1.1.

40.

 

Month

 

A calendar month beginning at 12:01 am on the first Day of the calendar month
and ending at 12:01 am on the first Day of the next calendar month.

41.

 

Nomination

 

A written offer or tender by a Shipper to Carrier of a stated quantity of Crude
Petroleum for transportation from a specified CRP to a specified Delivery Point
in accordance with this Tariff.

42.

 

Non-Dedicated Shipper

 

As defined in Section 2.2.

43.

 

Non-Dedicated Shipper Agreement

 

As defined in Section 2.2.

44.

 

Non-Dedicated Shipper Rate

 

As defined in Section 2.2.

45.

 

Person

 

Any individual, corporation, partnership, limited liability company, other
business organization of any kind, association, trust, or governmental entity,
agency, or instrumentality.

46.

 

Primary Term

 

As defined in Section 2.1.1.

47.

 

Prior Dedication

 

Any Crude Oil that has previously been dedicated to a Third Party prior to the
effective date of the Dedicated Firm Shipper Agreement (or, for interests
subsequently acquired, prior to the date of such acquisition).

48.

 

Priority Capacity

 

As defined in Section 3.5.2.

49.

 

Priority Capacity Rate

 

As defined in Section 2.1.4.

50.

 

Prorationed Capacity

 

As defined in Section 3.5.1.

51.

 

Proration

 

As defined in Section 3.4.1.

 

5

--------------------------------------------------------------------------------


 

52.

 

Quality Specifications

 

As defined in Section 3.1.

53.

 

Receiving Facilities

 

As defined in Section 3.1.

54.

 

RRC

 

The Commission.

55.

 

Rules and Regulations

 

As defined in the first paragraph.

56.

 

Shipper

 

The Person (and its heirs, successors, and permitted assignees) that executes
and takes service from Carrier in accordance with this Tariff.

57.

 

Shipper Agreement

 

A Dedicated Firm Shipper Agreement or Non-Dedicated Shipper Agreement, as
applicable.

58.

 

Shipper Crude Oil

 

Crude Oil delivered by Shipper or its Affiliates to a CRP in accordance with
this Tariff.

59.

 

Tariff

 

As defined in the first paragraph.

60.

 

Third Party

 

Any Person other than Carrier, Shipper, or their respective Affiliates.

61.

 

Unloading and Transportation Fee

 

As defined in Section 2.1.4.

62.

 

Year

 

Any period consisting of 365 consecutive Days, commencing and ending at 7:00
a.m., prevailing Central Time; provided, that any year which contains the date
of February 29 will consist of 366 consecutive Days.

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT 2.4

 

CRPS AND DELIVERY POINTS

 

CRP Name:

 

Location:

Gathering Pipeline Receipt Points

 

the inlet flange of Carrier’s Facilities at the receipt points located along the
Gathering System for the purpose of receiving Shipper’s Crude Oil.

Casey Station

 

the inlet flange of Carrier’s LUF at Casey Station

Osborn Station

 

the inlet flange of Carrier’s LUF at Osborn Station

Other

 

any other points mutually agreed upon in the future where Carrier receive
Shipper’s Crude Oil

 

Delivery Point Name:

 

Location:

Valero Piper

 

the outlet flange of Carrier’s interconnection facilities at or near the Valero
Piper Station in Lipscomb County, Texas

Osborn Station

 

the outlet flange of Carrier’s LUF at Osborn Station in Lipscomb County, Texas

Casey Station

 

the outlet flange of Carrier’s LUF at Casey Station

Other

 

any other points mutually agreed upon in the future where Carrier will redeliver
Shipper’s Crude Oil

 

Monarch Texas RRC No.          , Attachment 2.4

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

QUALITY BANK POLICY

MONARCH OIL PIPELINE, LLC

 

QUALITY BANK

 

(a)                                 General:

 

The purpose of the Gravity receipt and delivery quality bank (“Quality Bank”) is
to mitigate material increases or decreases in each shipper’s respective Crude
Oil value due to the commingling of Crude Oil in the Gathering System common
stream.  The Quality Bank charges each shipper or pays each shipper dependent on
the quality of the Gathering System common stream and the quality of each
shipper’s Crude Oil.  Each shipper shall be required, as a condition of
Tendering its Crude Oil, to participate in the Quality Bank.

 

API Gravity shall be the Crude Oil quality parameters used to determine the
relative value of each shipper’s Crude Oil receipt and delivery stream in the
Quality Bank.  For purposes of calculating the API Gravity of Crude Oil
received, Crude Oil entering the Gathering System with an API Gravity of less
than 45º shall be deemed to have an API Gravity of 45º.  The adjustment factor
for Gravity shall be $0.30 per degree Gravity per Barrel for Crude Oil with an
API Gravity less than or equal to 48.0º, $0.32 per degree Gravity per Barrel for
Crude oil with an API Gravity that is greater than 48.0º and less than 55.0º,
and $0.35 per degree Gravity per barrel for Crude oil with an API Gravity that
is greater than or equal to 55.0º.

 

(b)                                 Calculation of Quality Bank Credits/Debits:

 

(1)                                 Gravity Receipts:

 

The weighted average Gravity differential value per Barrel shall be obtained in
the following manner:

 

a.                                      Multiply the Gravity times (x) the
Gravity differential values per Barrel times (x) the number of Barrels to which
such Gravity differential values are applicable;

 

b.                                      Sum the Gravity values; and

 

c.                                       Divide the total of the resultant
Gravity differential values in dollars and cents by the total of the applicable
Barrels.

 

Applicable Barrels and Gravities shall be the net Barrels at 60° Fahrenheit
(with no deduction for loss allowance) and the Gravities recorded by the
Gatherer at the CRPs.

 

(2)                                 Adjustment between shippers for Gravity
shall be computed as follows:

 

--------------------------------------------------------------------------------


 

a.                                      Compute the weighted average Gravity
differential value per Barrel of the Barrels received from each shipper.

 

b.                                      Compute the weighted average Gravity
differential value per Barrel of the composite common stream receipts.

 

(i)                                     If the weighted average Gravity
differential value per Barrel of a shipper as so determined under Paragraph
(b)(2)(a) above shall be greater than the weighted average Gravity differential
value per Barrel of Gatherer’s common stream Crude Oil as determined under
Paragraph (b)(2)(b), the difference in cents per Barrel shall be calculated and
such shipper shall be debited an amount calculated by multiplying said
difference in Gravity differential value per Barrel by the Applicable Barrels.

 

(ii)                                  If the weighted average Gravity
differential value per Barrel of a shipper is less than the weighted average
Gravity differential value per Barrel of Gatherer’s common stream Crude Oil, the
difference shall be calculated as above outlined and such shipper shall be
credited for such difference.

 

(3)                                 Gravity Deliveries:

 

The weighted average Gravity differential value per Barrel shall be obtained in
the following manner:

 

a.              Multiply the Gravity times (x) the Gravity differential values
per Barrel times (x) the number of Barrels to which such Gravity differential
values are applicable;

 

b.              Sum the Gravity values; and

 

c.               Divide the total of the resultant Gravity differential values
in dollars and cents by the total of the applicable Barrels.

 

Applicable Barrels and Gravities shall be the net Barrels at 60° Fahrenheit
(with no deduction for loss allowance) and the Gravities recorded by the
Gatherer at the CRPs.

 

(4)                                 Adjustment between shippers for Gravity
shall be computed as follows:

 

a.              Compute the weighted average Gravity differential value per
barrel of the barrels delivered from each shipper.

 

b.              Compute the weighted average Gravity differential value per
Barrel of the composite common stream deliveries.

 

(i)                                     If the weighted average Gravity
differential value per Barrel of a shipper as so determined under Paragraph
(b)(4)(a) above shall be Greater than the weighted average Gravity differential
value

 

--------------------------------------------------------------------------------


 

per Barrel of Gatherer’s common stream Crude Oil as determined under Paragraph
(b)(4)(b), the difference in cents per Barrel shall be calculated and such
shipper shall be credited an amount calculated by multiplying said difference in
Gravity differential value per Barrel by the Applicable Barrels.

 

(ii)                                  If the weighted average Gravity
differential value per Barrel of a shipper is less than the weighted average
Gravity differential value per Barrel of Gatherer’s common stream Crude Oil, the
difference shall be calculated as above outlined and such shipper shall be
debited for such difference.

 

(5) These calculations shall be made for each calendar Month and the algebraic
sum of the adjustments for the System shall be zero ± One Dollar.  If a shipper
shall have a net debit balance the balance shall be remitted by ACH or Wire
Transfer to the clearinghouse within fifteen (15) days from receipt of statement
of such debit.  If such shipper shall have a credit, the clearinghouse shall
remit the amount thereof after receipt by the clearinghouse of the sums from
those shippers having debits as calculated above.

 

(c)                                  Administration:

 

All System shippers shall be required to participate in the Quality Bank. 
Gatherer shall administer the Quality Bank and shall perform, or cause to be
performed, the clearinghouse business of calculating and effecting adjustments
using a process of debits, credits and interchange of funds among all shippers
on the System.  Gatherer may subcontract any or all of the work associated with
administration of the Quality bank, but by doing so Gatherer shall not be
relieved of any of its obligations hereunder.

 

Gatherer shall perform the necessary Quality Bank calculations as soon as the
data is available for such Month and promptly issue appropriate credit/debit
statements to each shipper.

 

Gatherer shall be responsible for determining and/or securing the quality of
Crude Oil received and delivered from each shipper for transportation in
Gatherer’s System.

 

Gatherer shall administer the Quality Bank, or cause the Quality Bank to be
administered, without profit or cost to Gatherer.

 

--------------------------------------------------------------------------------
